I declare resumed the session of the European Parliament adjourned on Thursday 6 July 2006.
Ladies and gentlemen, several events have taken place since we were last together before the summer. I would like to mention them in order to provide a context for our work and in order to inform you of the activities of Parliament’s bodies over the summer.
Firstly, the war in Lebanon: given the tragic events that were taking place, I felt that Parliament could not remain on holiday and had to react. I therefore called an extraordinary Conference of Presidents of political groups that was held on 20 July.
That Conference of Presidents approved a clear statement that was considerably more vigorous than that of the Union’s Foreign Affairs Council that had taken place beforehand on 17 July. In it, we called for an immediate ceasefire in the region; we were also the first to call for an international force to be deployed within the framework of the United Nations, with significant European Union participation.
The chairmen of the political groups called unanimously for the Union’s institutions and Member States to speak with one voice. Unfortunately, that did not happen.
On 1 August, in view of the continued escalation of violence and the attacks against civilian populations, the Conference of Presidents held another extraordinary meeting, this time open to all Members of Parliament. That Conference of Presidents roundly condemned the attacks on civilian populations, such as those that had just taken place against the Lebanese town of Canna. We again appealed to the Council to call for an immediate ceasefire.
In accordance with the resolutions of that Conference of Presidents, I negotiated a statement by the Bureau of the Euro-Mediterranean Parliamentary Assembly, which was published on 7 August – a statement unanimously approved by the members of that Bureau, the Presidents of the Parliaments of Tunisia, Egypt and Greece and myself. It was the first time that European and Arab political leaders had expressed a united position on this crisis.
On 24 August, the Bureau of the EMPA met in Brussels; it had previously summoned all of the MEPs who are members of that Assembly. The EMPA Bureau approved a statement that called for European participation in the intervention force and decided to send a delegation to Lebanon, Israel and the Palestinian Territories.
Finally, on 25 August, as you know, the governments of the Union’s Member States decided to respond to our appeals for action and also to the appeals to them from the United Nations to send a significant contingent of troops from European countries to operate on the ground.
As you will appreciate, these meetings had to be called at extremely short notice and not every Member who might have decided or wished to take part in them could be notified of them in time. I regret that we had to hold those meetings so quickly and I am therefore delighted that we have included a debate on this issue on this first agenda.
Everyone is aware that this is the biggest military mission the European Union has ever undertaken, that it represents a challenge in terms of our political credibility and that, in addition to our role of peace keepers in an area that affects us very directly, the Union has the opportunity to support diplomatic action throughout the region and to relaunch the peace process between Israel and Palestine.
The second issue that has kept us busy over the summer is the influx of illegal immigrants from Africa, particularly on the shores of the Canary Islands and Lampedusa.
I have been in constant contact with Commissioner Frattini, whom I would like to thank for the decisions he has taken and for the impetus he has given to cooperation amongst the countries of Europe in resolving certain cases of illegal immigration that are particularly dramatic from a humanitarian point of view.
We should be aware, however, that 10 000 people have arrived in Lampedusa this summer and 20 000 in the Canary Islands – almost 2 000 just yesterday. That figure is four times higher than last year and hundreds of people have died at sea trying to cross it.
We must also be aware that those people do not want to stay in Lampedusa or in Lanzarote. They want to get to Europe. What is happening there therefore affects all of us. It affects Europe as a whole, in terms of both its immigration policy and its development policy.
I would like to draw Parliament’s attention, the attention of all of us, to the fact that we are not dealing with an emergency of an exceptional nature which only arises from time to time: we are dealing with a structural problem that is going to become more serious every summer because the income and demographic differences between Europe and Africa will increase this immigration, and Europe must respond by implementing a policy of development in Africa and cooperation amongst the European countries, to this end implementing a common immigration policy.
Finally, ladies and gentlemen, I must point out that, as you know, this summer we have also seen the preparation of an attack on an immense scale against the airlines linking the United Kingdom and the United States, reminding us that we are still facing the threat of terrorism. We have also been reminded of this by the fatal attacks in Turkey, in which European citizens have lost their lives.
This must increase our efforts to tackle the phenomenon of terrorism, using acceptable methods that respect our freedoms.
During this part-session, on Thursday, we will have the opportunity to debate the sensitive issue of the personal data of passengers on commercial flights, which is still of concern to us. In this regard, I must inform you that Ireland has appealed against the Directive on data retention, and this calls into question the delicate balance that we had achieved between Council and Parliament.
These are the events that will characterise the work that Parliament must do from now on.
It is my sad duty to inform you that not everybody will be here for the parliamentary work we are beginning today. One of us will be missing, our Hungarian fellow Member, István Pálfi, who died on 15July at the age of 40. A member of the Group of the European Peoples’ Party (Christian Democrats) and European Democrats, Mr Pálfi demonstrated his parliamentary commitment through his active participation in the Committee on Regional Development and in the Delegation to the EU-Russia Parliamentary Cooperation Committee.
At the time, I sent a message of condolence to his family on behalf of all of you, and a book of condolences is now available at the front of the Chamber for those Members who wish to leave a personal message.
Ladies and gentlemen, I would ask you to observe a minute’s silence in memory of our fellow Member, István Pálfi.
The final version of the draft agenda, as drawn up by the Conference of Presidents at its meeting on Thursday 31 August pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
I have received a request from the Socialist Group in the European Parliament to replace the item on Zimbabwe with an item on Transnistria.
Mr President, the situation in Zimbabwe is, of course, a dreadful, tragic and disastrous one, but, since there have – unfortunately – been no new developments on this front, it would be perfectly possible to replace this item in this part-session by the item on Transnistria, where, on 7 September, there is to be a referendum, with the possibility of the situation there being made considerably worse.
Those Members who argue that this is not solely a human rights issue may well be right, but the situation in Transnistria does have to do with the human rights of those who live there, and do so under dire conditions.
I would therefore ask that we should, on this occasion, consider Transnistria rather than Zimbabwe. It might be possible – if you, Mr President, agree to it – for the chairwoman of the relevant delegation to say something more about this by way of justification.
Does anybody wish to speak in favour?
As the leader of the Moldova delegation, I would indeed suggest that we should show our solidarity with Moldova by emphasising first of all that we are following international law and secondly that we in this building continue to be of the opinion that, according to international law, separatist Transnistria has no possibility or right of secession from Moldova. We recognise Moldova within its borders. This will send a very important signal to this country, so I once again sincerely request that we attempt to take a preventive approach. This will also show that we have set a precedent in our House, in the sense that we do not follow behind events, but are confident in our position and demonstrate that in a precautionary manner.
Mr President, I would not deny that Transnistria is a very important issue, but it merits a debate in this House on Tuesday or Wednesday. It should be a full debate within this House, because this is a key issue connected with the European Neighbourhood Policy. Regrettably, on Thursday afternoon, half the Members will not be here to debate this serious issue. My argument, therefore, is that – as has been agreed by the PPE-DE Group – we should maintain the human rights debate on Zimbabwe, where there is an appalling humanitarian situation under Mr Mugabe, and we should have a full debate on Transnistria at the next plenary part-session.
I note that we are beginning the parliamentary year with a disagreement between the two largest groups, and that is just as it should be. We shall clear it up by means of a vote.
The next item is one-minute speeches on matters of political importance.
Mr President, the fortnightly retrial in Libya of the five Bulgarian nurses and the Palestinian doctor – ongoing since 13 June – resumes again tomorrow. This House has been consistent in its support for and action in defence of those people. In particular I should like to thank the President for his intervention in this case with the Libyan authorities at the beginning of July.
I am appalled that the Libyan prosecution has again called for the death penalty during the most recent court hearing on 29 August.
Reports from recent meetings indicate that the retrial will be concluded within a few months. We have heard that before. Three months have passed already, and this has been going on since 1999. I should like to call upon the Commission and the Council – and again upon you, Mr President – to redouble diplomatic efforts with the Libyan authorities in order to bring this matter to a speedy and just conclusion, with the immediate release of the Bulgarian nurses and the Palestinian doctor.
We shall do so again. All of the European institutions, and in particular the Presidency of Parliament, will do everything they can to help resolve this unfortunate issue.
– Mr President, ladies and gentlemen, I should like to discuss the situation in Slovakia. It seems to have been forgotten that, following its victory in the election, the Direction – Social Democracy Party (Smer) formed a government coalition with the extreme right Slovak National Party (SNS). At the beginning of August, this red-brown coalition gained the support of the members of the Slovak Parliament. In July, I took the opportunity to express my concern and disapproval regarding this coalition, which are shared by many of my fellow Members, but the Prime Minister, Mr Fico, did not follow up on our request to reconsider whether such a coalition was appropriate.
Unfortunately, recent events have shown that our concerns were well-founded. Members of the Hungarian minority were recently attacked for speaking Hungarian, and the leader of the SNS, Mr Slota, has continued to make xenophobic and nationalistic speeches. By agreeing to this coalition, Mr Fico has left the door open to such outbursts, and there is a fine line between words and actions. Politicians need to demonstrate responsibility; making alliances with extremists who hold these kinds of views will necessarily have harmful consequences. For me, the violence we are seeing today is a cruel reminder of the darkest days of Europe’s pre-war history.
Russia has realised that NGOs are the best way to influence public opinion. Such organisations and foundations have become quite common throughout the states of the former empire. By using its favourable situation in the global energy market, Russia is able to allocate more funds for propaganda campaigns. To this purpose, a special Euroregion Livonia-Baltic foundation has already been established with representative offices in Estonia, Latvia, Belarus and the Kaliningrad region. The official aims of this foundation include promoting business relations and cultural cooperation between the Baltic States, the Kaliningrad region, Belarus and Ukraine. However, the founders of the foundation initiated by Russia are already known for their blatant actions against the construction of spent-fuel storage facilities at the Ignalina Nuclear Power Plant. The EU, while encouraging democratic processes in the post-soviet countries, is jeopardising its initiative in the information war. I have already invited the European Parliament, and I am doing so again, to more actively promote the democratic process in the post-soviet countries and clearly express its opinion on the anti-western propaganda in the EU’s eastern neighbours.
Mr President, with all the nuclear power stations we have in Europe, we are all in greater danger than we think – in Denmark, too, which has in fact declined to adopt nuclear power. Take the Swedish nuclear power station, Forsmark. The person formerly responsible for security there, Lars-Olov Höglund, has said of this power station that it was pure luck that it did not go into meltdown at the beginning of this August. He calls the situation the most dangerous since Chernobyl. It was also a week before either the Swedish public or operators of similar power stations in other countries were made aware of the event.
In general, details of the safety of nuclear power stations and of the requirements imposed on them by the authorities are not available to the public. That this is the case in Sweden’s otherwise very open society is, of course, also somewhat alarming. There is a lack of information where nuclear power is concerned. The important lesson to be learned from this episode is that nuclear power is not safe and never will be. It creates huge problems and, to top it all, undermines democracy. We must ensure that we put a stop to this development as quickly as possible.
– Mr President, 12 September will see the eighth anniversary of the unjust detention in the United States of America of Antonio Guerrero, Fernando González, Gerardo Hernandez, Ramón Labañino and René González, Cuban patriots whose sole motive was to protect their country from falling victim to terrorist attacks promoted and carried out by Miami-based organisations.
It should be noted that, in the opinion of the United Nations Working Group looking into the case of these five Cuban citizens held in the United States of America, their trial did not take place under objective and impartial conditions, the 11th Circuit Court of Appeals in Atlanta deciding unanimously to annul the verdict handed down in Miami. These eight years have been characterised by illegal acts, unacceptable punishment, pressure and blackmail, and breaches of human rights; for example, the US Administration has not allowed the wives of René González and Gerardo Hernandez to visit them.
Mr President, justice must be done by putting an end to this cruel and inhuman situation. These five Cuban patriots must be released and their convictions overturned.
Mr President, the Union for Europe of the Nations Group requested an oral question in the debate on forced labour camps on Italian soil whose inmates included Polish nationals.
This item was not included and I would like to ask you to include it in the next plenary session. The matter is incredibly important. We are dealing with a blatant case of slavery. People have even been killed in these work camps in the heart of Europe. There are signs that this is a more widespread problem that also affects other Member States. We have adopted hundreds of resolutions on human rights violations in various countries throughout the world, and yet here we have a serious infringement of human rights in the European Union itself. We should deal with this issue as a matter of priority.
The European Parliament should call for Member States to address the issue of foreign workers. Mr President, I appeal to you and to all my colleagues from other political groups to look into this matter.
Mr President, it is said that the EU project has no greater ambition than to see the destruction of nation states and to have unwanted and unrealistic federal fantasies imposed upon them. There is an EU programme called Interreg – detailed in the British press today – which demands the setting-up of ‘transnational regions’. These include parts of Europe that are not even part of the EU: the southern part of Norway is in one such region; northern Norway and Iceland is another. Perhaps this is one reason why Iceland has decided not to even think about joining the EU for many years to come.
My question is, who asked the bureaucrats to spend time considering such stupidity? You will be distressed, however, that these crazy folk have fallen foul of the law of unintended consequences. They have hastened the day when Britain says goodbye, for, as Winston Churchill once said, ‘Up with this we will not put’.
– Mr President, I should like to start by congratulating you on the victory of Spain's national team in the World Basketball Championship. Of course, you must not think that you beat us Greeks; we let you win the match because we have connections with your royal family. That is why we gave the game away.
You spoke earlier of illegal immigration in the Canary Islands. We have the same problem daily in the Aegean. Borders have not been defined due to relations with Turkey and so, every day, we have several such illegal visits to Greece.
We are a country of 10 million inhabitants, 2.5 million of whom are illegal immigrants: one in four inhabitants in Greece is a foreigner. It is an unbelievable figure. We are a country with deficits – the only country in Europe with deficits. We have the worst unemployment and we have 2.5 million people below the poverty line.
Please relieve us of this burden and we do not mean with policing measures; we must give the countries which immigrants leave the best economic support we can, so that they stay at home.
Mr President, over the last few weeks we have seen the sorry spectacle of the EU dithering, this time while Lebanon burned. There was, eventually, a derisory offer of 200 peacekeepers from France – even Bangladesh managed more than that, and quicker! Remember the tsunami? The US had 150 helicopters and a battle fleet on their way within hours, and the EU held meetings. The Balkans: NATO was on the ground sorting out the mess, and the EU held meetings.
This grandiose, self-styled supranational government finances the people who voted in Hamas terrorists and now threatens Polish shipyards with closure. But you will not face up to Iran! Some summer recess!
Mr President, over the summer I took the opportunity to be briefed by some of those in industry in my region. When I met the leaders of the milk industry – the representatives of the farmers who produce milk in Northern Ireland – I was somewhat disturbed to find that the reduction by the European Union of the export refunds on milk powder, as well as other export refunds, has driven the price received by the farmers in my region to an all-time low. If this is not reversed, then, quite frankly, the European Union will be guilty of putting the dairy farmers in my region out of business. That is totally unacceptable.
I ask the Commission to take this on board immediately, before it is too late. It is not too late to put together a restructuring package for the industry. The worst thing about Europe is that we always act when it is too late. If we act now, we can act in time.
Mr President, in mid-July, Belarus, the State located right at the very centre of our continent, pronounced a verdict on Alexander Kozulin, a leader of Belarusian Social Democratic Party who dared to challenge Alexander Lukashenko in the presidential election. He was sentenced to five and a half years of imprisonment. The country chairing the European Union has announced a declaration not only on behalf of 25 Member States, but of 12 other European states as well, calling for the immediate release of Alexander Kozulin and other political prisoners.
I have just talked to Irina, the imprisoned man’s wife. She said that she was allowed to see her husband only once a month and that he suffered from worsened vision, heart weakness and flare-up of osteochondrosis.
I am positive that following its recess, the European Parliament should react to the first conviction in Belarus, which was based not on a mock criminal act but on a political offence – for the so-called ‘incitement to mass disorder’. I think that the President of Parliament and the political groups should express their opinions, if possible. The regime in Minsk does not expect any sharp reactions from Europe to this and similar situations. This should not be the case.
I would like to say a few words regarding Ján Slota's announcement about adopting a principle of zero tolerance towards Roma people, because all summer I have been thinking about how important it is for us to finally talk about the insults being cast at the Roma.
Ján Slota asserted his anti-Hungarian and anti-Roma views with impunity during the election campaign in Slovakia this spring more and more vociferously, a fact which we have drawn attention to on a number of occasions. This widely known nationalist party leader, who is deliberately inciting anti-Roma sentiments among the Slovak population with his unconstitutional and prejudiced utterances, has already taken up his duties as a member of the Slovak Government, as a coalition partner. Similar utterances during Meciar's government had almost irreversible consequences for Slovakia's Roma population.
According to estimates, there are currently 800 000 Roma living in Slovakia under very difficult social and economic circumstances. The most important task facing the country and the government is to put an end to the Roma’s exclusion. However, they fail to do so. The current political atmosphere is justifiably frightening and uncertain for the Roma population and other minorities living in Slovakia, who suffer direct or indirect prejudice every day. However, these typical utterances from Ján Slota cannot be allowed in a democracy under any circumstances.
Mr President, over the past few weeks our Slovakian friends have informed us of a number of aggressive acts and provocations targeted at people from the Hungarian and gypsy minorities. The incidents involved physical assaults and offensive insults written on banners at a sporting event. For example, a young woman from the Hungarian minority was brutally beaten for speaking on her mobile phone in Hungarian. These cruel acts have shocked the Slovakian-Hungarian public, as there have been no such atrocities over the last eight years. These alarming outrages against the minorities are completely against the European Union’s ethics and principles, which Slovakia guaranteed to abide by when it joined the EU.
In the European Union there is no room for acts that threaten the peaceful coexistence of minorities, especially if these acts are incited by governments or politicians. I ask that we take steps together against the extreme anti-minority remarks made by certain members of the Slovakian Government so that they do not provoke any more aggressive incidents. If we want to stay loyal to the Union’s principles and to respect individual and collective human rights, we must act immediately before the atrocities lead to tragedy.
Mr President, I would like to return for a moment to the matter of seasonal workers in Italy. Dozens of people are indeed thought to have disappeared. It is likely that they have died.
I would like to support Mr Wojciechowski’s proposal. However, I would also like to strongly emphasise that the Italian police are collaborating with the Polish police. This cooperation is unconditional, as the governments of these two countries are also working together. I would also like to join those who would like to ask the European Commission and the governments of the Member States to check whether this was an isolated case. If so, then let it be the last. Let us pay more attention to the issue of temporary work, especially seasonal labour, in our Community.
I would also, very briefly, like to ask for a positive response to the idea of providing public aid for the shipbuilding industry in Poland, which has undergone radical reforms. I would like to ask the Commission to adopt a positive stance on this matter.
Mr President, this weekend there was a fire at a plant in Caldas de Reis in Galicia that stored chemical products. As a result, toxic substances were discharged into the river Umia. The Galician authorities reacted immediately and took emergency action aimed at controlling the spillage, guaranteeing the water supply to the people of Salnés and protecting the natural and seafood wealth of the ria. In a short space of time, action was taken effectively in an excellent spirit of cooperation amongst the administrations.
I would like to send a message of support and solidarity from the European Parliament and call upon the Community’s authorities to monitor the process and assess whether any initiative or proposal for Community protection against these risks is appropriate.
– Mr President, on 27 August, this season's 14th Formula 1 Grand Prix was held in Istanbul. At the end of the race, the trophies were awarded by the self-styled 'president' of the pseudostate, Mr Talat, in his capacity, according to the Turkish organisers, as 'president of the Turkish Republic of Northern Cyprus'.
According to the rules of the International Automobile Federation, trophies may only be awarded by the head of state or the prime minister of the country or the president of the federation.
This, therefore, is a case of political scheming on the part of the Turkish Government, as Mr Talat does not hold any of these three offices. Even Mr Yialtsintas, the President of the Chamber of Commerce in Istanbul which organised the race, stated to the newspapers that this act was premeditated because the race was an unexpected opportunity for Mr Talat to be promoted.
I therefore ask you, Mr President, ladies and gentlemen, how long we are to stand and watch these excesses by the Turkish authorities which, apart from insulting our intelligence, are an insult to the values of honesty and transparency promoted by the European Union.
– Mr President, I am rather confused. We are currently in the middle of the Belgian municipal elections, and I have seen Commissioners getting actively involved in the election campaign.
I know that, in the previous Parliamentary term, Commissioners were required to remain uninvolved; I do not know whether this requirement still applies, or whether the Rules of Procedure have anything to say on this subject, and so I do not know whether I should register my indignation at these practices.
We shall pass your question on to the Commission.
Mr President, I want to raise with Parliament the deteriorating situation in Darfur. Tension is building up very seriously and a large-scale military confrontation is threatened, as thousands and thousands of Sudanese troops are now moving into the region with trucks, bombs and guns. We also face a massive humanitarian catastrophe, as the hard-line Sudanese junta absolutely refuses to accept the UN troops, as agreed by the Security Council last week in New York. We face competing pressures on the budget and I would hope that this Parliament will remain faithful to the view that Darfur should not drop out of our set of priorities at this crucial time.
Could I also ask you to contact High Representative Solana to ask him to make urgent representations to the Sudanese, and to the African Union to make sure that the latter’s mandate can be extended until such time as that United Nations force can be deployed in this tragic region of Sudan.
Certain vulnerable parts of the world attract more attention from the international community than others. Increasingly, there are also various individuals with a pronounced humanitarian calling who are attempting to draw attention to the horrors and injustices of the world.
One such individual is Tomo Križnar, a citizen of the Republic of Slovenia and the European Union, who travelled to Chad and later Sudan as the Special Envoy of the President of the Republic of Slovenia. His intention was to help the Sudanese people and alleviate the humanitarian crisis in Darfur. During his visit to Sudan, Tomo Križnar followed the refugees in Darfur and reported the situation in Sudan to the world.
On 19 July of this year the Sudanese authorities detained Tomo Križnar on alleged charges of espionage and illegal entry to the country. He was sentenced to two years’ imprisonment, a fine and deportation. According to the latest, as yet unofficial reports, he has been pardoned. This encouraging result is due to the efforts and commitment of Slovene diplomats and international support. I should like to thank the European Union in particular for its help in securing his release.
Despite the fact that Tomo Križnar has been pardoned, I call on European politicians to continue to pay attention to Darfur, especially as regards of human rights violations and the severe humanitarian crisis in the region.
– Mr President, over recent years we have witnessed a constant increase in the rate at which forests are destroyed by fires, especially in southern Europe.
In Greece, we have had serious fires: in Halkidiki, which is perhaps the most important and beautiful tourist spot in Greece, approximately 60 000 decares were burnt. This is a major blow to the environment, tourism and farming.
We need:
- firstly, compensation for the victims. Europe is the state, the organisation of solidarity and must act as such;
- secondly, we need direct protection from the risk so that the soil is not washed away;
- thirdly, we need prevention for the future. Here we must examine the matter in depth to see how we can plant species which do not burn as easily as pine trees;
- fourthly, we need to examine how we can stop ecological deterioration, because the greenhouse effect is the reason why fires are increasing. We have a duty to protect the environment and man.
Mr President, Mr Barroso, the President of the Commission, often speaks of a Europe of results, but he seems to be referring exclusively to economic policies. I would like to ask the Commission to be equally ambitious when it comes to fundamental rights. I am thinking of a number of incidents in particular that took place this summer, when gay people wanted to go out on the streets and demonstrate for gay rights. In a number of cases, those gay pride marches were banned and the authorities failed to protect the marchers’ rights. There have been other cases of homophobia, for example, involving the Minister for Education in Poland.
I am very surprised to see how reluctant and timid the Commission is when it comes to such incidents, which are clear violations of fundamental rights.
I would like to ask the Commission to make use of Article 7 of the EU Treaty, which makes it possible to start an investigation into such incidents – I am not even talking about sanctions – but I would like there to be an investigation to see if these ministers can be held responsible for violations of fundamental rights.
– Mr President, ladies and gentlemen, as a representative of the Slovak Republic I would like to take this opportunity to condemn and apologise for the attacks committed recently against persons belonging to national minorities. At the same time, however, I would like to emphasise that the Government of the Slovak Republic is thoroughly investigating the incidents that have occurred in the Slovak Republic; the Minister of the Interior has briefed the relevant parliamentary committee on the progress of these investigations and I also want to assure you that in its declaration the Government of the Slovak Republic has clearly declared and emphasised that it will adhere to, support and promote all civil rights, including the rights of national minorities.
The Lebanon crisis has highlighted a new situation in the Middle East. Iran has emerged as a major player supporting the terrorists in Iraq, Lebanon and Palestine, supplying them with high-tech Russian weapons and striving to have its own weapon of mass destruction. The power behind all this is absolutely irresponsible. Let us remember Stalin, who said on the eve of attacking Poland: ‘We need a big war to reach our goals’. Iran is heading in the same direction without even explaining anything.
Now we are sending forces to Lebanon that will not act against the aggressive Iran-Syria-Hezbollah axis but rather merely take part in a play directed by others. If we are afraid of saying that neither Iran nor other states refusing to recognise Israel must be in these forces, our behaviour is immature. The European Parliament must adopt a conceptual resolution.
– Mr President, according to articles in the Greek press, the six biggest Greek banks, which account for over 80% of the Greek banking market, reported net profits of EUR 1.6 billion during the first six months of 2006.
This is a 64% increase compared with the same period last year. The unprecedented profitability of this sector is the result, among other things, of high interest rates in the retail financial services sector.
As the European Union has rightly identified this sector as a target sector of its unification policy, I should like to point out – and this observation is directed at the European Central Bank – that specific and effective measures need to be taken to achieve greater convergence of retail interest rates in the eurozone.
Several groups in the European Parliament, as well as the socialist party groups, expressed their concerns over the coalition formed in Slovakia in the summer that included one party leader who has been making hate speeches for years as an incitement against minorities. Unfortunately, their fears have come true.
The hate speeches made by this nationalist party leader let the genie out of the bottle, and have given encouragement to extreme nationalists, who have already physically assaulted members of the Hungarian minority on a number of occasions. This is the first time in the last decade that such attacks have occurred in Slovakia. Unfortunately, Prime Minister Fico was slow to distance himself from all of this, and was certainly not unequivocal when he did so. I am sure that the Slovak Prime Minister is slowly realising that the European Union will not tolerate any government playing with the fire of nationalism. This smouldering fire of nationalism ought to have been put out in Slovakia immediately. The prime minister is wrong if he holds the minority's representatives responsible for this. It is unlikely that Martin Schulz, Poul Nyrup Rasmussen, Hans-Gert Poettering or Elmar Brok spoke out last week in favour of stirring up the Hungarian coalition.
Europe's values do not allow nationalism. Isolating Slovakia is of no interest to anyone, but it is the duty of every one of us to overcome nationalism and racism.
There has been tension with the new government in Slovakia where a situation arose that violated EU values. Physical violence has occurred, and openly racist graffiti appeared, simply because someone was speaking Hungarian, because they belonged to a different nationality.
Prime Minister Robert Fico was slow to respond and did not distance himself appropriately from the xenophobic behaviour and anti-Hungarian attacks. In fact, the way in which he has responded is astonishing. He is making attacks, political judgments and is looking for a scapegoat. Sure enough, he has found one in the legitimate representative of Slovakia's Hungarian voters, the Party of the Hungarian Coalition. Why is all this happening? Our fears have been realised. The crucial mistake occurred when an extremist, mainly anti-Hungarian party became a member of the government. This opened the floodgates and intimidation has gained credibility.
What lesson can we learn from this situation? EU institutions should pay closer attention to current events in our Member States, and if necessary, should respond and act immediately in order to nip disorder and lawlessness in the bud.
– Mr President, I wish to condemn the arrest of three journalists from three different channels in Cyprus by the occupying forces occupying 40% of the Republic of Cyprus.
I also wish to express here the anger of the media and of the world of journalism about the arbitrary and boorish conduct of the Turkish occupying forces and of the occupying regime towards media workers.
We, as the European Parliament, must make demands in the same way as the United Nations and the international and European organisations defending the freedom of the press and individual rights. We must act with decisiveness to put an end to the high-handedness of the occupying forces and the occupying regime and to effectively protect the mission, the work and the rights of journalists.
I would mention in passing that the journalists were brought before unrecognised courts and sentenced and that the fines imposed on them were paid by the Turkish Cypriot press associations.
Mr President, it is useful to meet our constituents during the summer break, and in two-and-a-half hours last Friday I heard of the plight of Irish dairy farmers resulting from the over-severe implementation of CAP reform by the Commission and the Council. The implications of this are very traumatic, because incomes will fall despite the compensation that is on offer. To ask farmers to increase their scale to make up that difference is just neither practical nor possible.
I urge this House to stress to the Commission and the Council that, while we may be counting beans in terms of budgets, they are dealing with people and families and their actions are having a very severe impact on them. This is a matter I will be raising directly with the Committee on Agriculture.
I would stress again that these are difficult times for farmers. What the Commission is doing is over-severe, and it is particularly important that we watch the budget for 2007.
Ten days ago Finnish Social Democrats celebrated the hundredth anniversary of the granting of full suffrage to women. Finland was the first country in the world in which all women had the right both to vote and to be elected. One hundred years later, more than a third of members of parliament are women, and women hold 40% of ministerial positions. In many other European countries, however, the situation is not very good. In Estonia, for instance, where women were granted full suffrage in 1918, still only one fifth of members of parliament are women, and women hold only every seventh ministerial position – that is, 14%. One of the reasons for this inequality is that voters cannot find suitable female candidates on the voting lists. On lists of candidates, the first ten names still include only one or two women. I call upon my colleagues throughout Europe to ensure that in their home countries there are an equal number of women and men among the candidates for parliament. That would be the truly democratic choice. And one need not fear that women will not vote for other women. It is time to give up that silly myth.
Mr President, the ridiculous story in the British press to which Mr Wise referred earlier actually originates from a disgraceful press release put out by the Deputy Chairman of the British Conservative Party, Mr Eric Pickles. It is interesting to see UKIP and the Conservative Party working hand-in-hand.
The press release actually claims: ‘The European Union plots to wipe Britain off the map’. It alleges that Britain is to be broken up into a series of transnational regions and will no longer exist. If you look at the references it transpires that the so-called plot is nothing more than the old Interreg regions – the regional cooperation between different regions with similar problems, such as the Atlantic regions. Presumably if they saw a geological map of Europe, they would claim that Scotland was being merged with Austria because they both have granite, or that the different limestone areas were being merged into transnational regions.
Sadly, the British Conservative Party, which is trying to portray itself as a serious party, has revealed its true colours by this press release. Nobody can believe that it is trying to be serious anymore.
Mr President, in your speech you mentioned one of the problems of this summer, which is the mass arrival of immigrants in Lampedusa and the Canary Islands; we are talking about tens of thousands of people.
In this regard, the European Union has decided to act by means of Frontex and cooperation between governments, but unfortunately it appears that this has not yielded any results. Rather than the number of immigrants falling following action by the European Union, immigration has increased and the problems have not been resolved. This means that the European Union is not currently applying the necessary resources and we therefore believe that it should increase its efforts in order to put an end to this problem of illegal immigration, given its consequences both for the European Union itself and for the fate of the Africans in question.
Mr President, recently the Turkish army occupying the northern part of Cyprus has increased its attacks on press freedom. In the last two months, three TV teams of Greek Cypriot journalists were arrested, kept for several days in atrocious prison conditions and brought before a Turkish military court, accused of filming in a supposedly military area. The occupied town of Famagusta is arbitrarily regarded by the Turkish army as such an area.
Having been found guilty in summary proceedings, the journalists were heavily fined. In a commendable gesture of solidarity, the fines were paid by Turkish Cypriot journalists who themselves suffer similar treatment by the Turkish army. I call upon you as the President of this House to express to the Turkish Government your deep concern and strong condemnation of these arrests, which constitute a blatant attempt to severely curtail freedom of expression in an EU Member State.
– As you rightly said at the start, the flow of immigrants towards European shores has persisted during this summer and hundreds of them have lost their lives without even getting there. While the European Union has commenced surveillance patrols in the sea in the vicinity of the Canary Islands, we are still waiting for patrols in the Mediterranean to start, as had been promised. Libya has up till now been sceptical about these patrols, but today we heard the news that it is prepared to reconsider its position, provided the Europe Union provides assistance with the guarding of Libya’s southern frontiers. This is a positive development, Mr President, and I hope it will lead to the launch of these patrols as soon as possible as well as to the commencement of a battle against organised crime. Organised crime is exploiting these immigrants and causing serious problems to countries affected by illegal immigration.
– Like many of my colleagues, I travel by air every week, and therefore I would like to express my thanks to the British police and intelligence services which, in cooperation with the intelligence services of other countries, detected an attempted terrorist attack on trans-Atlantic flights at the beginning of August.
These terrorist attacks would have had devastating consequences for the lives of hundreds, and perhaps thousands, of people. The discovery was shocking and caused inconveniences for other passengers whose flights had to be cancelled for security reasons. I would also like to thank the passengers and airport staff for their cooperation and disciplined behaviour in the ensuing situation.
I believe that ultimately we all understand and are grateful for this discovery, and for the fact that the police subsequently arrested and are now prosecuting the suspects. This gives us a certain sense of security for the future, a security which was shaken on 11 September 2001 and remains so to this day.
– Mr President, on 8 September we shall be celebrating International Literacy Day. Our thoughts turn to the need to ensure that no young people are left in third countries who do not know how read and write their language.
The European Union, with its development aid, is participating in global efforts to eradicate illiteracy. However, there is also internal illiteracy. In coordinating their efforts, the Member States and the European institutions are helping education for which the Member States have jurisdiction.
However, we must not underestimate the value of maintaining the linguistic and cultural identity of the children of migrant European workers. Just as constantly improved European schools need to be run for the children of people working for the European institutions, coordinated care and institutionalised obligations are needed for other internal migrants, in order to maintain their linguistic and cultural identity.
New technologies and distance learning help and the European index of language skills must not be limited to five languages; it must include all the official European languages.
Mr President, during August we lost François Lamoureux at the age of 59 – far too soon. I knew him as Director-General for Transport and Energy. His door was always open. He was always curious to hear people’s views, to give advice and to express his opinion. His lucidity and intelligence, his professional standards and rigour, his complete consistency, and even the impertinence of the most lucid: he offered us one of the best examples of a vocation for European public service, based on a federalist, Europeanist and genuinely progressive conviction.
We owe to him the fact that the Delors White Paper became a reality in the trans-European networks, and also, irony of ironies, the opening up of the rail sector under the best possible circumstances, the Galileo project, the motorways of the sea and the current logistics project. It is very sad that he did not have time to draw up and implement a European energy policy. The one we get will not be the same.
I would like to pay tribute to him now, just at a time when we are going to need him most. I am sure that he would have been smiling from behind the lenses of his glasses if he had known the controversy and the Europeanist revision that his absence is causing.
As a tribute to him, I believe that we must continue working hard to achieve more progress and more Europe, a Europe that genuinely serves the common interest.
That concludes this item.
The next item is the report (A6-0240/2006) by Mrs Riis-Jørgensen, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council directive on passenger car related taxes
(COM(2005)0261 – C6-0272/2005 – 2005/0130(CNS)).
Madam President, honourable Members of Parliament, I am pleased to have the opportunity to present to you, on behalf of the European Commission, the proposal on passenger car related taxes. Once adopted it will have a direct impact on about 15 million new passenger cars presented for registration in the EU each year and, to a certain extent, on more than 200 million used passenger cars circulating on the roads of the Community.
The proposal is designed to benefit the internal market, the citizens, the car industry and the environment. First of all, the proposal contains a number of measures needing to be taken at Community level in order to improve the functioning of the internal market, mainly by abolishing registration taxes – which currently involve unnecessary cost and administrative burdens, the lack of transparency and legal uncertainty for citizens.
The proposed Community measures are furthermore aimed at avoiding double payment of car-related taxes, when a car registered in a Member State is exported or permanently moved for registration to another Member State. Registration taxes also involve high costs and reduced competitiveness for the car industry and result in the fragmentation of the car market.
The proposal also promotes sustainability by implementing fiscal measures to reduce carbon dioxide emissions from passenger cars, as it establishes a more direct relationship between taxation levels and carbon dioxide emissions.
It is important to mention that the application of the proposed measure is budget neutral: the gradual abolition of registration tax and its replacement by an annual circulation tax does not involve revenue losses for the national budgets, nor does it increase the total tax burden for citizens.
The proposal takes a minimalist approach to car taxation and addresses only those issues that can best be dealt with at Community level. It only seeks to establish the principle and structure of passenger car related taxes; it does not seek to harmonise tax rates, which will continue to remain the responsibility of the Member States. It does not introduce new car taxes, but instead provides for the gradual abolition of registration taxes in the 16 Member States currently applying such taxes, as well as for their gradual replacement by an annual circulation tax.
The proposal has been discussed only once in the Council so far, and the reaction of the Member States has been mixed. Strong support from the European Parliament can maintain the momentum and help the Council reach a unanimous decision. I want to emphasise that the proposed measures would make passenger car taxation citizen-friendly, car-industry-friendly and environment-friendly.
. Madam President, I think we are discussing an important topic today. A considerable proportion of the C02 that we all send into the atmosphere is accounted for by car exhaust fumes. Road transport is responsible for some 25% of European CO2 emissions, half of which is attributable to cars. As such, a reduction in CO2 emissions by our fleet of cars can make an important contribution to the Kyoto objectives to which the European Union has committed itself.
Only last year, in its report on climate change, this House pointed at the need for a considerable improvement in energy efficiency in the transport sector. Alongside this, technological innovation is of major importance in order to be able to achieve our climate objectives. Tax measures can be very effective in this. By differentiating taxes according to impact on the environment, we can discourage harmful practices, promote economy drives and stimulate technological innovation. In that light, we welcome the Commission proposal to differentiate annual road tax depending on CO2 emission, according to which a proportion of annual road tax would be calculated on the basis of the quantity of CO2 emitted by the car per km.
A car which is more economic in its fuel consumption, and therefore uses less CO2, will cost less, and we in this House also want other substances, such as nitrogen oxide and soot particles, included in the equation. It is important, though, that we apply a calculation basis that is progressive. That means that heavier engines that use more fuel and contribute more to climate change will, in relative terms, be taxed more heavily. Accordingly, there are low thresholds for driving modest models, whilst people will need to pay a price for driving around in the most expensive and biggest cars, which cause most environmental damage. We do not support the proposal of the Group of the Greens/European Free Alliance to bring forward the date on which the directive enters into force. In our view, Member States need to be given the time to do the groundwork properly.
The second and, I believe, most controversial part of the proposal, alongside differentiating car tax, is to abolish registration tax on new cars. Whilst, according to the Commission, this solves a few internal market problems, it will, it believes, also accelerate the renewal rate of the fleet of cars, so that old and environmentally-unfriendly cars will make way for new and clean cars more quickly.
I have to say that opinions on this subject within my group are divided, and I, as rapporteur for the Committee on Transport and Tourism, would just like to add that I made a proposal of my own, which did not make it to the finishing line, though, not to abolish this registration tax. I think that, based on the experience in my own country, this registration tax can also be used to promote the use of environmentally-friendly cars, the sale of which in the Netherlands has been boosted enormously through their no longer being taxed. Members of my group will, then, vote in different ways, but it is important that the Commissioner is aware that people are divided on this issue.
Finally, the Commissioner said something about the Council and mixed reactions. I wish him much strength, because although this is a rather important discussion, and this House, as we also know, takes a degree of pleasure in it happening, in the Council, though, a proposal such as this will probably quickly be vetoed out by one of the Member States in a flat refusal to talk about taxation at European level. Nevertheless, I hope that the Commissioner will succeed in achieving, in principle, a breakthrough on this score. I wish him good luck.
. – Madam President, what I actually wanted to do was to thank the rapporteur, but she is not here yet, so we will have to do that later. The draft report she produced was a good one. Some of the points in it proved controversial when we came to vote on them. Where one of them – Article 4 – is concerned, a contradiction remains in the report that the Committee on Economic and Monetary Affairs has adopted, for we adopted two different – and mutually exclusive – versions of it, and it is for that reason that our group wants to reiterate our desire that the future tax on motor vehicles should be levied strictly in proportion to the amount of CO2 emitted.
As Mr Wiersma said earlier, energy efficiency is of course an issue, but any attempt to use tax policy to regulate everything you possibly can will end in failure. Our position is quite clear: we want tax to be strictly proportionate to CO2 emissions, without reference to the technology used, to the use to which the vehicle is put or to how big it is; in other words, we want it to be purely environmental. If an attempt were to be made to use this instrument to instigate some sort of campaign against larger cars, then that would be mistaken, for it is the bigger models, the more expensive cars, that make technological progress in the manufacturing of cars possible, in that it is they that are first fitted with important safety features and first take environmental considerations into account, since it is in these expensive cars that a new technology can be better developed.
No more calumnies on big cars, then; instead, let us stick with the objective we all share – that of achieving 120 mg per kilometre by 2010. That is difficult enough as a project, one that demands considerable efforts of some of the Member States, particularly of the new one, where the cars on the road are older than the average for the European Union. We need a degree of flexibility if our common objective of renewing the stock of motor vehicles is not to result in discrimination within the European internal market, and that is why we too believe – as a resolution of the Committee attests – that the Commission should additionally produce a study by 31 December of this year about what importance should be attached to factors other than CO2, in order to ensure a compromise.
We, though, have no desire to bring about a reduction in CO2 by dealing with all the other pollutants that are already being emitted, and that is where the divide between the groups lies, although I do believe that we can come to an understanding about this. We have tabled an amendment – the amendment in question is number 40 – to the effect that the Member States should be given the option of giving separate treatment to old cars that have been licensed for at least twenty years. As a rule, these old cars, being based on old-style technology, put out quite a lot of pollutants, but there are so few of them on the market that we can deal with them in the same way that several Member States are doing already.
As far as registration tax is concerned, I am persuaded that it should be dropped once certain transitional periods are over; it is an obstacle to the European single market, and so we should agree to let it expire in such a way that not only are the Member States’ fiscal interests taken into account but also an orderly transition is possible.
I will conclude by saying that I wish you, Commissioner, a great deal of success. I know how difficult European fiscal policy is; harmonising it brings one up against problems wherever one turns. On many fronts, we are making next to no headway, and as long as unanimity is required, it will be difficult to make the sort of progress that really is of some use. With this in mind, we endorse the report and support you in your difficult task as Commissioner for tax.
Madam President, I must start by emphasising that the Commission proposal on passenger car related taxes concerns a sector which does not come within its exclusive jurisdiction, given that its proposals relate mainly to the creation of a new system of taxes on the purchase and maintenance of cars.
That is why the proposal formulated by the European Parliament, as contained in the rapporteur's report, should aim both at obtaining consent to the completion of the internal market and introducing fiscal convergence on passenger car related matters.
As a matter of principle, it cannot be disputed, at least not by the Socialist Group in the European Parliament, that taxation must gradually be combined with protection and improvement of the environment, as indicated in the Kyoto Protocol.
However, in order for this principle to be more broadly accepted and applied on a broader scale by the Member States, certain preconditions must be put into place, as mentioned in the rapporteur's report.
First of all, tax revenue losses from the abolition of registration taxes could, if the Member State so wishes, be covered by parallel increases of revenue from annual circulation taxes over a gentle and gradual ten-year adjustment period. The Commission proposes gradual abolition over five years; the European Parliament proposes ten.
Secondly, the proposal to introduce a registration and annual circulation tax refund system for vehicles exported and transferred definitively to another Member State should be adopted.
Thirdly, a highly intricate passenger car taxation system should be avoided in future in order to achieve the objective of harmonisation laid down in this directive as a whole.
This means that the adjustment, from the year 2008, of annual circulation tax demands, on the basis of carbon dioxide emissions, should be examined by the Commission and the automobile industry should be given the chance to adapt.
Consumers cannot be charged high annual circulation taxes due to high pollutants. The cost of adjustment must be borne by the automobile industry as it adjusts, while consumer associations must act on the question of transparency in the application of the directive.
. Madam President, I would like to thank you for the opportunity to say a few words on this proposal for a Council directive on passenger car related taxes. I wish to congratulate the rapporteur in her absence on an excellent report, which, I believe, is a very significant contribution to the debate.
I personally agree that taxation is the responsibility of the individual Member State. However, the thrust of this proposal would improve the functioning of the single market and, crucially, would greatly assist in our goal of reducing carbon dioxide emissions, without compromising the ability of any country to levy its own taxes. Ireland has one of the highest rates of VRT in Europe, with almost 10% of the total tax take coming from motorists. Last year its figures for VRT alone were in excess of EUR 1.5 billion, an increase of over 20% on the previous year, so the fact that Ireland will not be supporting this proposal will come as little surprise. But this is a short-sighted and short-term viewpoint, and we need to look at the wider implications.
I believe VRT is an anti-free market mechanism and one of the reasons why the EU passenger car market has not been functioning well. Indeed, consumers in nine Member States, including Ireland, have been penalised by a measure which has reduced their purchasing choices. The Commission’s proposal is a sensible one, particularly from an environmental perspective, since taxes levied on motorists would be linked to carbon dioxide emissions from the vehicle. Indeed, I agree with the suggestion in the report that other pollutant emissions should be part of the equation, although it might be difficult to include this measure initially.
Furthermore, I think it is an excellent idea that Member States be encouraged to apply fiscal incentives for passenger cars, in order to encourage the placing on the market of cars and vehicles that meet energy-saving and energy efficiency requirements. When governments set targets for reducing CO2 emissions, they have a responsibility to introduce mechanisms and structures that will facilitate this. The Commission’s proposal is an excellent one and I fully support it.
. Madam President, the question is: do we want to find an effective means of protecting the world’s climate and the future of humanity or not?
When you burn one kilo of petrol or diesel, you produce more than three kilos of carbon dioxide emissions. Carbon dioxide emissions from traffic have increased by almost a third since 1990. This completely wipes out the effect of a large proportion of the reductions in emissions in other sectors. From 2003 to 2004 alone, emissions in Europe increased so much that it was the equivalent of three million people driving their vehicles right around the world.
The European automotive industry is not going to achieve the emissions reductions for cars it promises by 2008. It is therefore important to boost incentives for vehicles that produce fewer emissions. The Commission’s proposal is not the best possible option in this respect. Taxation on vehicles in Member States varies widely. Abolition of registration tax in all countries will not make things better for the environment. Studies in the Netherlands show that the most effective way of getting consumers to choose vehicles that produce fewer emissions is a differentiated registration tax based on carbon dioxide emissions, as is the system in Denmark, for example. In Finland, on the other hand, car tax actually punishes those who buy vehicles that produce fewer emissions.
For changes in taxation actually to bring about a reduction in emissions, it is important to oblige Member States to ensure that any changes they make to the national taxation system are a step forward for the environment. If registration tax is replaced with an annual circulation tax, it needs to relate to carbon dioxide emissions rather more stringently than merely proportionately. It must also take account of emissions other than carbon dioxide. Furthermore, the tax should also apply to SUVs, that is to say, N1 vehicles.
On the whole, the best solution would be one which, if possible, combined a differentiated registration tax based on emissions and an annual circulation tax. The Group of the Greens/European Free Alliance also believes that this should be possible. The export of vehicles from one country to another and the taxation solutions associated with it could be dealt with in another way, through a system of compensation.
. Madam President, the number of cars has risen at an alarming rate over recent decades, while the use of the train, tram, underground and bus has stagnated. This has resulted in an enormous amount of space being taken up by car parks and motorways, bringing with them noise pollution, air pollution and a lack of traffic safety. Now that cars are the most commonly used mode of transport, and the road infrastructure is very extensive, complex and expensive, we cannot avoid the question of who will be footing the bill for this.
Various Member States, when determining car tax, already take greater account of the pollution they cause. Unfortunately, the proposal for a directive is a half-hearted one since it appears to be mainly pursuing other objectives. A simultaneous attempt is being made, without this contributing to less pollution, to harmonise taxes in the Member States and to give the car market new growth opportunities by introducing a price reduction from 2016.
According to the draft directive, which aims to integrate the emission of cars gradually and partially in motorised vehicle tax, a quarter of tax should be based on the CO2 emission by the end of 2008 and half by 2010, but why stop there? Why did the Commission not propose right away to take the emission of NOx and soot particles, as well as the car’s fuel efficiency as a basis for calculating motorised vehicle tax, rather than wait for amendments? Why has the Commission, for the past ten years, not shown any support for Germany Greenpeace’s initiative to develop a car that uses half the amount of petrol? Instead, the Commission would like to gradually phase out registration tax on cars across the European Union and, in so doing, make the car cheaper in 16 Member States.
So far, taxes and the differences in them have been a matter of national autonomy and national considerations. If the Union does more than combat tax havens and other forms of large-scale tax evasion, it goes beyond its line of duty. The aim should be to reduce harmful emissions rather than provide the car industry, even after the market has been saturated, with customers who are keen to buy the latest model every year. My group has rejected a ban on registration tax.
Car emissions have over the past ten years increased by 30%, despite the Kyoto Agreement and despite technical improvements. Since the increase in the number of cars and the average mileage more than cancel out the technological benefits, my group believes that doing things by halves is no longer an option. As far as we are concerned, not just 50% of car tax should be based on their CO2 emission, but 100% on the pollution they cause. The easiest way of solving this is by changing motorised vehicle tax into a levy on fuel according to the emissions. In that way, it is the air polluter that pays, and not the car owner.
New cars will need to meet strict fuel efficiency requirements, and priority will need to be given to soot filters becoming compulsory in diesel cars. In addition, the car mileage will need to come down, and that is only possible by providing robust, healthy and affordable public transport. Belt-tightening measures and privatisation in this sector, supported by the European Union, have so far had only the opposite effect.
. Madam President, first of all I would like to congratulate the rapporteur in her absence, and to say that I endorse her position. Perhaps it is not surprising that the European Union Member States have very different tax systems in place for passenger cars, but I am astonished at the argument by governments as to why this system should not be changed and gradually be harmonised at the European Union level. The arguments are of all varieties, covering taxation, administration and subsidiarity, but in essence they boil down to the argument that I found in the draft of my own country’s position. There, we read ‘if it ain’t broke, why fix it?’ I have always been an advocate of the subsidiarity principle in the field of direct taxes. Can a small and medium-sized European Union Member State, however, really carry out its own tax policy with respect to passenger cars with a specific goal of environmental protection or energy efficiency? By way of example, a few years ago in Latvia there was an attempt to sharply increase registration and annual taxes for very powerful motor cars. What happened then is what is also happening in other European countries – Latvians registered their cars in neighbouring Lithuania. I am therefore convinced that the reduction of CO2 emissions or other environmental goals in this field must be tackled at the European Union level, not at the level of individual Member States.
Finally, I would like to say that, in view of the widely differing views of the governments of EU Member States on these issues, I think that Parliament ought to take a very even-handed step, and make the wording of this draft directive likely to be accepted unanimously by the Council, to avoid its being rejected for its very nature.
Madam President, the passenger car is universally used throughout the European Union. It is no longer a luxury and, with the exception of VAT, should not be subject to additional taxes such as vehicle registration tax.
VRT should only depend on the costs of the measures. Charges for polluting the environment with carbon dioxide emissions should be included in the price of fuel, thereby giving preference to cars with low emissions. This will encourage people to replace their cars with vehicles that are more environmentally friendly and use less fuel.
The same could apply to fuel in the European Union. The annual circulation tax should not be too high or vary too much, as it will prevent poorer people from buying used passenger cars and may force pensioners, whose car use is limited due to their age, to give up their vehicles.
The Council Directive on passenger car related tax is necessary for the single market and should be adopted as soon as possible.
– Madam President, I, too, would like to thank the rapporteur for drawing up this report. Having, on behalf of my group, helped to produce the opinion of the Committee on the Environment, Public Health and Food Safety, I, too, have had to give this dossier my attention, and I would like now to concentrate on two principal points. Firstly, I would like to say how much I welcome the Commission’s proposal for the abolition of vehicle registration tax. It is this that leads me to endorse the report, subject to the condition that the progressive abolition of vehicle registration tax is retained.
Among those Member States that levy a registration tax, there are massive differences not only as regards the amount of the tax but also the basis on which it is calculated. Of all the charges levied on private motor vehicles in Europe, it is in registration tax that the widest variations are to be found, and, as these differences interfere with the smooth functioning of the internal market, the proposal for the abolition of registration tax should be acted on.
Along with my colleagues, in particular Mr Langen, I also endorse a direct proportional link between the tax burden and the amount of CO2 emitted. Every gram of CO2 discharged into the atmosphere has the same effect on climate and should therefore be subject to the same amount of tax. In doing this, the tax must also be technology-neutral; proportionate taxation guarantees that vehicles producing higher levels of CO2 will be taxed more than those that produce less, and that is crucial in terms of climate protection.
I also believe that pollutants such as NOx and particulates should be included in the tax base for motor vehicle taxes in order to encourage environmentally-friendly cars. With this end in mind, we in the Committee on the Environment have already managed to get these amendments accepted, and tomorrow in the plenary I will be voting in favour of the report as a whole and of Amendments 10 and 19 in particular.
– Madam President, ladies and gentlemen, creating a Europe of the citizens is one of the greatest aspirations that we European Socialists have. What Parliament is about to approve is a specific package of measures for the other, equally important, objective, which we can call a Europe for the citizens.
As everyone knows, the European Parliament is only consulted on taxation matters and the final decision rests with the Council, which has to come to a unanimous conclusion. Our hope is that the national governments will support this proposal.
The Committee on Economic and Monetary Affairs voted in favour of the proposal by a considerable majority because it aims at gradually abolishing vehicle registration tax and identifying common European standards for national circulation taxes to be linked to pollutant emissions.
This is an important measure that is only apparently of specialist and limited interest, since in fact it affects most people. Of course, it is not yet perfect and much more could be done, but it is moving in the right direction: it is a step forwards on the road to convergence, if not to genuine harmonisation of legislation within the confines of Europe, transcending national borders.
Each Member State currently has its own taxation system, in which the two taxes are often combined at very different rates. This situation creates distortions and prevents the internal market from working properly; in addition, it causes problems both for the car industry and for European citizens.
Lastly, it is a step forwards on the road towards the social and environmental sustainability of development, since it aims at fighting pollution and protecting the environment in order to guarantee a future for the generations to come.
Madam President, ladies and gentlemen, many Finns have been amazed that Finland can maintain a road tax that has made it almost impossible for people to buy cars abroad and has forced them to pay much higher prices than others. Finland’s stock of cars is therefore one of the oldest in Europe, meaning old-fashioned safety solutions and less environmentally friendly cars. That definitely cannot be sensible. There is therefore a strong argument in favour of a more uniform road tax in the EU, and I therefore welcome the Commission’s proposal.
It is important for us to devise a road tax based on how much pollution is caused by cars. In that way we can reduce carbon dioxide emissions and acid rain. It is a fact that pollution from cars is one of the biggest sources of pollution of the Baltic Sea. A uniform road tax would also mean a more efficient common market and more efficient competition. As I say, new cars are also safer. We should thus be killing two or more birds with one stone. I therefore believe that Parliament should give its strong support to restructuring road tax – so strong that the national governments cannot ignore the signal.
Madam President, this proposal will fortunately not be implemented. There is a blocking minority in the Council, and that is something of which we in Denmark approve – most of us, anyway - for the high registration tax has meant that, in Denmark as in a number of other countries, we have fewer and fewer cars. It is the purchase of cars that determines how many cars will be driven. If people own cars, they will drive them. A high registration tax is therefore a very good thing if we want to limit the number of cars. Go to Denmark or the Netherlands, and you will see that it works.
Clearly, a registration tax of this kind, as well as an annual tax, should be established on the basis of consumption. It should not be arranged on a proportional basis, as proposed here, but in such a way that we obtain results reminiscent of those we have seen in connection with refrigerators. A noticeable difference has been made where proper tax increases have been implemented. From almost every point of view, the present proposal will involve environmental damage. We are seeing many more cars, and with proportionality there will be more cars that are significantly more polluting and that consume more energy.
In actual fact, there is a lot to suggest that Volkswagen and other representatives of the car industry have successfully got a handle on this matter, and when I hear the car industry lobbying really hard in Denmark to have registration tax abolished, I know that it is, of course, because they are counting on selling more cars as a result. They are not counting on selling cleaner cars or cars that consume less energy. On the contrary, they are producing huge numbers of cars that cause a very great deal of pollution and consume a very great deal of energy. I would therefore thank you for not allowing this proposal to be implemented. We hope to see a better proposal.
Madam President, according to a Dutch newspaper this summer, car purchasing tax is being evaded on a massive scale in the Netherlands. Evasion is, after all, very lucrative, because the tax is high and the chances of being caught are minimal. Measures to avoid this evasion are therefore called for, not so much in the form of abolishing this tax, as the Commission proposed, but in the form of action by competent authorities. During the debate of 5 November 2003, I made a case for a transparent system of levies with clear goals. To link the levies to the environmental effects is a transparent and clear goal.
That is why further research into, and discussion about, the environmental effects of car taxes deserve our unqualified support. The Member States would then, based on research results, be able to harmonise their levies, and give accountability to environmental damage. To impose this measure from Brussels would be taking matters too far, though. After all, the Commission proposal falls outside the scope of Article 93 of the Treaty. Registration and motorised vehicle tax do not belong to the harmonised taxes.
It is not the differences in, for example, motorised vehicle tax that hinders the functioning of the internal market, but mainly an inefficient system of reimbursing levies in the event of car imports and exports. The Commission proposal is therefore in contravention of the principles of subsidiarity and proportionality. That is the reason why I will not be voting in favour of this report or of the Commission proposal.
Madam President, I wish to begin by congratulating Mrs Riis-Jørgensen on her report. I should like to emphasise that this proposal does not entail introducing a European tax policy or the European Union encroaching on the sovereignty of the Member States when it comes to taking decisions about taxes. This proposal too will leave it entirely up to the individual Member States to decide to what extent they wish to tax motoring. What we are taking a decision about in this case is the structure and system of taxation with a view to facilitating the internal market. It will mean that it will become easier to buy and sell cars across Member States’ borders. Those who will benefit from this are basically individual consumers.
I should like to say to our Danish fellow MEP, Mrs Auken, that what is important for us is to obtain new, modern cars. There is nothing so environmentally dangerous as the old stock of cars. New technology is good for the environment. We must do all we can to bring about the rapid conversion and modernisation of European cars.
I wish to emphasise how constructive it is that, in her report, Mrs Riis-Jørgensen has also included a proposal for having tax incentives for new types of vehicle, for example hybrid cars or cars propelled by other fuels, as this would perhaps also lead to the motoring world being quicker to take increased account of the environment.
A number of years ago, we in Sweden introduced a special incentive to promote the use of catalytic converters. This very rapidly proved to be a success and led to a very swift reduction in emissions. We now have an opportunity to go further down that route.
It is, however, also important that, through this approach to car taxation, we give the European car industry an opportunity to develop more quickly in terms of its response to environmental considerations. This also means more rapid modernisation. Better cars in Europe are good for the environment, but the outcome can also be a better and stronger car industry.
Madam President, the Commission proposal has two objectives. It intends to improve the functioning of the internal market and to implement the Community strategy for reducing CO2 emissions by passenger cars.
In order to meet European Union environmental protection aims and the Kyoto protocol, CO2 emissions should be significantly reduced in order to achieve the Community target of 120 grams of CO2 per kilometre. And taxes do provide a strong incentive for consumers.
It should be emphasised that the aim here is not to harmonise or introduce new taxes. The aim is to introduce a European Union-wide basis for levying taxes on passenger cars. Initiatives in individual Member States in this field are currently not very well coordinated and vary significantly.
A tax system where the vehicle registration tax depends on CO2 emissions is a step in the right direction. It provides the basis for the long term aim of achieving a convergence of registration tax rates and guaranteeing fair competition across the whole of the single market. Vehicle registration tax should be gradually restricted, which would help to eliminate discrepancies within the European Union car market.
We should also set up a cohesive and transparent system for refunding registration tax that is based on clearly defined criteria. Furthermore, it is important to ensure that the process of abolishing registration tax is implemented in line with the principle of budget neutrality.
. Madam President, I apologise for being late. I flew out from Heathrow this morning. I have lost my luggage, so I have no clothes or make-up and look pale and ugly, but I hope that is alright! In London you have to take everything out of your bag.
Madam President, thank you for your contributions, and many thanks too on behalf of the Commissioner. We have already had a debate on this report and very much agree with the Commission’s proposal. I have to say that my country, Denmark, does not support the Commission’s proposal. I, for my part, do, however, even though I have amended it. I should like to thank the Committee on Economic and Monetary Affairs for its considerable support. I should also like to thank you for your sound amendments and thank the large majority that has supported me.
I should like to discuss a number of points that I think it is important to emphasise before we vote tomorrow. Firstly, I should like to stress why this is a constructive proposal. It is constructive because it takes account of the environment. As is well known, the proposal is about abolishing registration taxes on passenger cars and instead introducing a new system involving an annual tax based on the car’s emissions of pollutants. In the committee, we have gone a step further than in the Commission’s original proposal, since the Commission only wanted an annual tax based on CO2 emissions. However, CO2 is not, of course, the only source of pollution. In my report I therefore recommend that the tax be based on all pollutants and particles detrimental to air quality. It is important to send a signal to the car industry to the effect that tax on cars depends on the level of pollution they cause. Hopefully, the proposal will therefore create an incentive for the car industry to produce cars that consume less petrol and cause less pollution.
The second important consideration – to which the Commissioner too attaches a lot of importance – is freedom of movement. At present there are 25 different tax systems with 25 different ways of calculating car taxes. Many systems are based on outmoded rules, and registration taxes can be an obstacle to freedom of movement. There is a risk of double taxation, and car owners often have to pay proportionately much more on their used cars when they transport them from one Member State to another. That is simply unacceptable.
It is also important from the committee’s point of view to emphasise that we want the proposal to be budget-neutral. It is very important that this change should not involve expenditure disadvantageous to the Member States - either in a transitional period or subsequently. Allow me to state, moreover, that the EU is not introducing a tax policy by means of this proposal. It is entirely up to the Member States themselves to decide how high the tax is to be and of what it is to be composed. I would therefore also call on the Council to vote in favour of this proposal, even though I know that it is on a sticky wicket in, for example, my own country and the United Kingdom. Consideration could of course be given to using the option offered by the Treaty of Nice of enhanced cooperation and allowing some Member States to go further than others.
Finally, there is a fourth important consideration, namely that there should be a long transitional period. It is important for the whole market, the industry, car owners and systems generally to be able to get themselves organised, and I therefore consider that a ten-year period is necessary for countries to be able to change their systems without incurring anything other than necessary costs. This will also ensure renewal of the stock of cars on the road.
These are, then, the four relevant points: a long transitional period, budget neutrality, freedom of movement and consideration for the environment. Finally, I just want to comment on the proposals from Mr Langen on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats. I support these proposals, since I agree that there must be proportionality between the tax on cars and those cars’ emissions of pollutants. I also of course agree that we must protect veteran cars, and I therefore have nothing against veteran cars being exempt from the proposal. I do not myself own a veteran car, but I have every sympathy for owners of such vehicles.
I cannot recommend the amendments by the Group of the Greens/European Free Alliance, since they are not in keeping with the overall thrust of the report, apart from anything else because an earlier entry into force would be unrealistic.
That was what I had to say. Mr President, and not Madam President - I can see there has been a change of President - once again, excuse me for being so late. I hope that you will bear with me, and I look forward to a constructive vote tomorrow.
. Mr President, I have a very specific comment to make on this report.
Amendment 18, which refers to Article 4, calls for a graduated progressive tax. However, Amendment 19 – creating a new paragraph 1a in Article 4 – seeks to introduce the notion of direct proportion. This notion was also included in the amendments by Mr Langen, although he has now withdrawn them. So what would such a notion mean? It would mean that the tax on a car with emission levels of 200 g/km could only be EUR 200 and that on a car of 160 g/km, EUR 160. As a result, the desired outcome – namely to effect a major shift in what the consumer decides when he buys a car – would not be achieved, since, if there is only a difference of EUR 80 between a car with 120 g/km emission and a car with 200 g/km emissions, then the market will remain unaffected. We must therefore vote against this direct proportionality and stick to the text on the graduated progressive tax.
The Commission published a very interesting document last week on the efficiency of cars in Europe. On page 32 of the working document, there is a graph showing which category most cars fall into. You will see that almost 70% of the cars in Europe are between 140 and 200 g/km, and only 25% are below 140 g/km. So what we can achieve with this instrument is to levy an over-proportional tax on those between 140 and 200 g/km, so that we can effect a major shift to categories below 140, which is the target of the European Union. So, we have a contradiction in our text, and if we want to be effective we have to remedy this.
Mr President, they do not give up, do they? Despite the Commission’s insistence that this proposal is not aimed at tax harmonisation, it will force countries that apply tax on registration of vehicles to phase that out and it will make all countries apply the same level of emissions-linking to the so-called ‘annual circulation tax’. Is that harmonisation, or is it not?
The rapporteur gives the game away when she argues that in the long term it would be of great advantage to approximate the ACT rates – meaning the same rates of road tax in all countries. They simply do not understand that allowing countries the freedom to choose how much revenue to raise and how to raise it is a fundamental responsibility of our elected national governments. Moreover, competition over tax rates and tax bases between national authorities is actually a good thing for business and economic growth – witness the general reductions in company tax over the past few years.
The worry is that when the EU gets involved it inevitably screws up. For instance, despite eight directives on value-added tax so far, the administration of VAT remains as complex as ever and fraud is now running into billions. Unfortunately the drive for tax harmonisation in the European Union remains alive as always. I sincerely hope, though, that this particular piece of legislation may be stopped.
I would like to congratulate Mrs Riis-Jørgensen for her excellent report, but at this point, I also need to express my appreciation to the Commission and to Mr Kovács personally for the proposal he has drawn up.
Based on the discussions we have had so far, in my view, there is consensus among the main powers involved that we need to get rid of the registration tax, a mechanism running counter to the internal market's objectives. This would support the free movement of people, while lower prices would contribute to the quicker renewal of the car fleet. At the same time, I also support the idea for us to put an end to this situation in a budget-neutral manner by introducing an operating charge. I do believe that Mr Kovács may also be familiar with fiscal pressure; after all, he had to vote for the registration tax in Hungary a couple of years ago. I think that the transition scheme is a good idea, as it gets rid of double taxation, while taking depreciation into consideration too.
There are two other things I would like to mention. Firstly, Member States must be given the maximum freedom possible when they come to setting and applying the operating charge. On this subject, many have discussed an innovation fund, and a fuel charge, although these can be resolved as part of the income tax issue. I think it is too much to consider a mandatory 50% rate based on environmental considerations. In fact, if there is anyone who has had any great success with the Kyoto Protocol, let them decide what rate to consider. This is one of the reasons I suggested that the Commission recommended other factors when setting the operating charge.
At the same time, I would like us to stick to this proportional or linear idea, as this should be the only way to be able to levy taxes with any taxation factor. In very many cases, having a car only a couple of years old is already a step towards renewing the car fleet, especially in the new Member States with old cars, where people are unable to trade in their old cars for new ones due to social or financial reasons. I support the 10-year scheme because I think that this is enough time to take advantage of the options available and for the economic players to adapt too.
– Mr President, Commissioner, Mrs Riis-Jørgensen, ladies and gentlemen, I am grateful to the rapporteur for being here today and for putting this report together.
This report has to do with the taxation of motor vehicles, and there are two reasons why it is going in the right direction. The first is that it is reasonable, from the point of view of environmental policy, for all emissions to be included in the tax base for any taxation of private motor vehicles. Both the emission of CO2, which is responsible for climate change, and the pumping out of nitrous oxide and particulates, which are the causes behind the build-up of ozone and the incidence of lung diseases, should have an influence on taxation; that is reasonable and the right way to go about things.
The second is that the planned demise of vehicle registration tax is also to be welcomed, not only from the consumers’ point of view but also in terms of environmental policy. It is because of registration tax that vehicles produced in one EU Member State are exported to another one with registration taxes, only then to be reimported by reimporters from the country in which they were made. This results in needless movement of vehicles and in higher purchase prices for them. It may be that the loss of registration tax in Europe will cause this reimport trade to be banned and the average age of the vehicles on the road to be reduced, which will ultimately be of benefit to the environment.
Mr President, I welcome the fact that this issue has been raised. However, the level of passenger car emissions is a function of the amount of fuel used, that is, the distance driven, the quality of the petrol, and, essentially, also of time.
The proposed tax solution has two aims: to remove the currently compulsory registration tax and replace it with a new tax levied when the vehicle is purchased or annually.
This issue begs the question: what do the authors want? The new tax is, by definition, unfair. It places the same burden on consumers who travel great distances and contribute more to air pollution, and on consumers who travel short distances, only going out for Sunday trips to church, as we say in Poland. Furthermore, the legislation forces the consumer to pay tax upfront while the damage done, that is, the pollution, will be generated in the future. Moreover, the tax burden will affect the poorer consumers most of all, and make it more difficult to purchase used cars.
If that is the case, then doubts may arise as to whether this legislation has not been written to order with a view to the interests of car manufacturers. Stagnating demand means that these car manufacturers are on the lookout for solutions that will benefit them, especially as the new tax will pass through their hands, thereby increasing their revenues and cash flow.
The authors also say nothing of the level of this tax and there are worries or concerns about the amounts flowing into the budgets of the Member States. The programme that we would be prepared to support reads as follows: we should gradually set stricter emissions standards for new passenger cars, introduce more stringent standards for fuel quality and abolish taxes on the purchase of cars. We should perhaps also consider introducing an environmental tax on the cost of petrol and use the revenue this creates for research into new technologies and cleaner fuels. Only these solutions will benefit consumers, producers, environmentalists and the whole economy in the long term.
– Mr President, ladies and gentlemen, I too would like to thank Mrs Riis-Jørgensen for this excellent report, which you presented here despite the travel problems you had. The more difficult it becomes to fly, the clearer it is that the car is a vital consumer durable for most Europeans.
The present situation, in which the car is one of the most difficult objects to move inside the Union, is intolerable. Moving a car from one Member State to another entails considerable obstacles, which are still due to different tax laws and inflexible administrative legal practices. Furthermore, the citizens of the Union are treated completely unequally regarding car taxation, depending on where they live. For example, in Finland, a country where distances are long and the population is sparse, a passenger car is not exactly a luxury, but a necessity for working people and their families. If cars in Europe are to be redesigned and if there are to be more environmentally friendly cars on the road, it is appropriate to reduce car purchase tax, abolish registration tax, and compensate for that with moderate rises in circulation tax which acknowledge regional balance and on the basis of fuel consumption and polluting emissions.
There is an unparalleled number of old cars on the roads in Finland, which in other countries would have ended up on the scrapheap by now. Car taxation should also move towards a system of tax concessions for equipment that increases safety on the roads. Obviously, it is not worth talking about car tax unless you include fuel taxes. In Europe we should be promoting tax concessions on biofuels and lowering taxes on diesel. Besides, the latest research shows that carbon dioxide emissions from diesel engines are lower than those from petrol cars. This needs to be taken into account when tailoring reforms. The environmental impact of road traffic should be examined as part of the Union’s wider policy on transport, although at present there is not enough proper debate on the compatibility of taxation on vehicles, fuel taxation and road transport infrastructure charges. That is what we need.
– Let us face reality. We have an anomaly, and the Commission’s proposal, which has been markedly improved through Mrs Riis-Jorgensen’s report and excellent work, is a step towards finding a solution to this problem. We do not have an internal market in the automobile sector. That is the problem. It is still very difficult for a European citizen in one country to buy a car from another country and go back home with it. In many cases, this citizen is faced with prohibitive and disproportionate fees, and dated bureaucratic procedures in the form of so-called registration taxes.
The Commission’s proposal for registration tax to be done away with and be replaced with a system of environmentally-sensitive taxes goes in the right direction, because it removes obstacles to an open market and lowers the capital cost of cars while encouraging more environmentally-friendly consumption. Can this proposal still be improved upon?
Among other things, we must ensure that those who have already paid registration tax are given an adequate refund. We must see to it that the weaker members of society who cannot afford to buy those types of car whose purchase we are encouraging, are not penalised through higher payments. In the same way we cannot place further burdens on those who necessarily have to travel, for example, to go to work. We can find reasonable and transparent solutions so that there will be no such negative effects. It is not easy but we can do it. The position of the European Parliament, which I hope we will adopt so that registration tax will be removed, will be sending a powerful signal to governments of countries who are still resisting a similar agreement, including my own country’s government.
Our proposal is realistic also because it is intended to come into effect over a reasonable amount of time in order to avoid causing a negative effect on national budgets. But until such an agreement is reached, we must still appeal to governments to act more reasonably by not imposing double taxation in the case of citizens who would be returning to their own country after at least two years working in another country of the European Union and find they have to pay tax once again on a car, which tax they will already have paid in another country. Ironically that is what is happening in my own country, Malta. Before my country joined the European Union, it was relatively easy for emigrants returning to my country, and bringing a car back with them, to pay a reasonable amount of tax. For the past two years however, people in this sort of situation are being asked to pay a prohibitive amount of tax. Then, these citizens justifiably ask us ‘What sort of internal market is this?’
– Mr President, let the truth be told: the discussions taking place about cars are being held hostage to the seven oil sisters and the large automobile industries that control the governments of the major countries of Europe and America, which are imposing this regime.
Car engines have not changed for a hundred years, while mobile telephone technology changes every month. Why are we being held hostage to this fuel and these derivatives? It is a huge issue. The major scientist and inventor from Thessaloniki, who found a cheap method of splitting hydrogen, was sent packing, as were numerous other inventors who found other ways, other fuels to prevent our being slaves to oil.
We have heard numerous proposals here concerning the ratios between pollutants and taxation. It is one correct way forward. However, is car safety not also a correct way forward? Because, in an accident, an unsafe car injures more people who, when hospitalised, naturally affect other people's revenue. Therefore a safe car should pay less tax. But that is another viewpoint.
I should like to mention the situation in Greece. We in Greece have higher registration taxes than any other country. Both the socialist government and the conservative government maintained high taxes. For example, we earn half what the inhabitants of Luxembourg earn. They earn EUR 1 000 and we earn 500; they pay EUR 20 000 for a car and we pay 40 000. We have the most expensive cars in Europe.
We need justice at long last. We need a uniform standard. The poorest country in Europe, with its deficits, cannot have the most expensive cars just because certain people cannot find a different ratio.
Mr President, Europe really does not have a good reputation among the people who live in it; it has become proverbial that ‘everything bad comes from Brussels’. Looked at from that angle, the danger is that the public will once again misread our intentions. ‘Tax’ and ‘EU’ are inflammatory words virtually always capable of being interpreted and misunderstood to mean that Europe, the EU, is yet again attempting to impose on the public.
Most of the speeches we have heard today have explained why, in this specific instance, in the Riis-Jørgensen report, something completely different is at issue, but there have been those who have argued that this is no more than yet another attempt to reach into Europeans’ pockets. It is not surprising that, when the domestic political temperature is running high, politicians – and opposition politicians in particular – cannot resist the temptation to use anti-EU slogans as a means of whipping things up. In my own country, Austria, we have national parliamentary elections in four weeks’ time. Power is at stake, and so there are quite a few who are not mincing their words.
Our main opposition party, the Social Democrats, are covering large surfaces with posters claiming that Chancellor Schüssel’s Federal Government wants to bring in a universal toll on private motor vehicles. The fact that this is not the case does not bother them; they just try it on, and anti-European sloganising gives them a chance of scoring a few points. Let me tell you, then, that the Riis-Jørgensen report is a step towards a rational way of taxing motor vehicles and protecting the environment. That, and nothing else, is what it is about; it is something one can vote for.
Mr President, I hope the Commissioner appreciates how happy the Irish car buyer would be to see VRT eliminated. This tax has made cars unnecessarily expensive in Ireland. I am totally against EU interference in regulating national taxes. However, as Ireland levies VRT, it is a draconian tax that has no rationale except to bleed Irish car owners of money – a lot of money from citizens who, for the most part, do not have a public transport system that will allow them to manage without a car.
To collect car taxes for a reason like environmental protection makes sense. People can understand that and to some extent they can control the rate they pay by their choice of car. The Irish Government should make this change with or without Europe.
However, we must make this shift carefully and think of all the ramifications. The move to use road tax to effectively promote energy-efficient cars by charging significantly more tax for cars with bigger engines that use more fuel will mean that drivers will have to pay more for bigger and more powerful cars. However, these tax penalties will have a negative impact on families. Any family with more than three children, or families with grandparents or other household members, are dependent on bigger cars like people carriers and therefore will be forced to pay the consequences.
I am advocating a dual system in which the road tax increases with engine size and, within each engine size category, by energy efficiency. The family can then reduce the tax they have to pay by choosing a more energy-efficient car which satisfies the family’s transport needs. We must ensure that measures are both environment- and family-friendly.
Mr President, as you have probably gathered from the number of Irish contributors, this is a very vexed issue in my own country. In Ireland we consider VRT to be a national tax and we consider the mix of taxation, the rate of taxation, to be a matter falling within national competence. Having said that, we are now holding out a prospect of abolishing VRT and perhaps somewhat dishonestly indicating to Irish consumers that at last they may get a car at a much cheaper rate, in much the same way as in other Member States. In fact, it was one of the carrots dangled during the single market debate in Europe – sign on here, vote yes, you will have cheaper cars.
What we are talking about here will be budget-neutral, that has been said and on that we all agree and it will be the motoring public that will bear the cost of the tax if VRT is abolished. In Ireland VRT totals EUR 1.15 billion, which is a huge amount in a very small country. I do not want to see that put on direct income tax or any direct taxes. If we need that money to run our country – and that is a matter for our national government – it must still be collected from the motoring public. We must be equitable and fair as to how that is done.
Having said that, I am all for balancing the taxation structure of motoring in order to decrease emissions - carbon emissions and particles and NOx and all the rest, but how that is done in each Member State is up to each Member State to decide and this is what we must be very careful about. I would love to see this debate taken side by side with the debate tomorrow on national allocation plans in relation to our Kyoto targets. We should be talking about sectoral targets for CO2 emissions and here transport is one of the biggest sinners. It is in that context that we should be talking about taxation on passenger cars and indeed all vehicles. This lack of joined-up thinking between two different sectors or two different parts of the DG in the Commission upsets me, because it is really part of tomorrow's debate as well and I would just like to make that point very clear.
Manufacturers of cars have been selling cars to countries like Ireland, where there is a high rate of VRT, at a much cheaper rate than they have been selling them to other countries that have no VRT or very low rates of it. The manufacturers will increase the price of their cars, so our consumers may not benefit from the abolition of VRT.. Would that they could, but let us be honest with them.
Mr President, let us not kid ourselves. The report we have before us clearly addresses the issue of taxation. Whether a report deals with tax structures – which is the case here – or tax levels, it is not a competence of the European Union and these discussions should not, in my opinion, be taking place here. As with many other areas of business we debate, I fear that this would only be the thin end of the wedge in terms of EU interference with taxation: further treaty creep would most probably follow. In my opinion, sovereign Member States should be free to set their own criteria and levels of taxation, and not have the EU dictate to them. In that I agree wholly with Mrs Doyle.
However, I have to say I am pleased to see that Parliament is addressing an issue which the Commission has failed even to acknowledge: that of vintage vehicles. They must be excluded from the provisions of this directive and I personally will support any amendments to this end.
We all want to see cleaner vehicles on our roads. Indeed, in the UK we are moving to a car-tax structure based on emissions levels. However, harmonisation of tax structures is not the way to achieve this: better design, cleaner fuels and research into alternative fuels are the way forward, not a half-baked attempt to extend the competence of the EU into tax.
– When you buy a new car in, for example, Portugal, you have to pay an astronomical registration tax to the government, sometimes nearly half the final cost of the car. On top of this tax comes VAT and then, over the course of the years, you have to pay a circulation tax, which is a nominal amount. In other words, buying a car in my country is much more expensive than in most EU countries, and this makes no sense. Yet this is how it is and how it will continue to be, because the State – in this case Portugal, which is no different from any other State – likes to charge people up front.
I refer to this information, just as others have done, because it is relevant to what we are debating here. This Proposal for a Directive, aimed precisely at removing what is known as registration tax in EU countries and replacing it with an annual circulation tax, the amount of which will take account of carbon dioxide emissions, is fairer, more sensible, more environmentally-friendly and more economical. This is indeed the right system, as it will make cars more affordable for the middle and lower classes and will lead to a more rapid renewal of the stock of cars on the road, which makes sense from the point of view of both the environment and road safety.
Contrary to what some may believe, an increase in car prices via taxation is not always environmentally friendly. In my country, for example, because new cars, which are more environmentally-friendly, are more expensive, people buy less safe, more polluting used cars from other countries. On the other hand, a circulation tax, as advocated in the proposal for a directive, would ensure that the vehicle tax burden would accompany the car throughout its useful life and that citizens who settle in more than one EU Member State are not taxed twice over. It would also contribute towards more transparent rules in the internal market by enabling people to make a genuine price comparison of cars in the different Member States.
To conclude, ladies and gentlemen, I should like to say that raising car prices does not reduce the number of cars in circulation. It merely worsens the quality of the cars we drive. A fair and balanced circulation tax is always better than an excessive registration tax, for the environment, for the economy and for the citizens. I only hope that the governments of the Member States also understand this at the appropriate time.
Mr President, let me just start with warm congratulations to the rapporteur on her report; I think she looks perfectly all right even without make-up.
There are at present 25 different systems of vehicle taxation in the EU, and putting them on a uniform footing will help the internal market work better; that much we know, and to those Members who would deny it, one has to say that it simply has to be admitted that the effect of this proposal is to do away with the distortions and inefficiency that result from double taxation when vehicles are transported across borders. The registration taxes imposed in some Member States have – as we have heard often enough – the inevitable effect of making the public negotiate financial and administrative obstacles if they want to take a vehicle from one Member State to another. Registration taxes are a sacred cow; let us then slaughter it once and for all – not least because of the environmental considerations and perhaps, indeed, with them particularly in mind.
After all, tax measures are one of the three pillars of the Community strategy for reducing the emission of CO2 from motor vehicles. That is the right approach, but I do not believe that it goes far enough; it is not only the emission of CO2 that should be taxed, but the emission of pollutants generally, for – as we have been told often enough already – there are, alongside CO2, also nitrous oxides and, of course, particulates, emitted into the atmosphere, and so these elements should also be taxed.
I am quite convinced that abolishing registration tax will have beneficial effects on the environment, for a natural consequence of it will be the sale of new cars. The object of reducing the costs involved in buying them is that the consumers will get rid of their old cars as soon as possible and replace them with new ones that save on fuel and pollute the environment less.
It follows that taxes on vehicles should, in general, be based on the pollutants emitted by them, and if the tax levied is to be fair and neutral in the field of competition, then the rates must relate directly to the pollutants emitted in each instance. The tax burden per annum dependent on the emission of pollutants must increase in line with any increase in it.
. Mr President, firstly I should like to thank the rapporteur and those MEPs who supported the abolition of registration taxes, the establishment of refund systems for car taxes and the application of fiscal measures to reduce CO2 emissions from passenger cars and improve fuel economy.
The latter implements the third-pillar measures provided for by the Community strategy to reduce CO2 emissions from passenger cars endorsed by the Council in 1996. It is the only pillar of the three that make up the strategy that has not yet been implemented at Community level.
I should like to stress once again that the proposal of the Commission does not involve any kind of harmonisation and certainly would not touch the rates of car taxation. It would only propose the harmonisation of the of car taxation, certainly not the rate.
I have taken note of the Parliament’s amendments. The Commission could accept 15 amendments in principle – amendments 3, 5, 6, 9, 10, 11, 12, 14, 19, 23, 24, 28, 29, 31 and 32 – which reinforce and clarify the proposal. We will do our utmost to take on board as many of them as possible during the forthcoming discussions in the Council. However, at this stage in the legislative procedure, the Commission will not formally revise its proposal.
I now turn to the group of amendments suggesting that car tax differentiation should be based not only on carbon dioxide emissions but also on other pollutants – in particular amendments 1, 2, 7, 8, 15, 16, 17, 18, 21, 25, 26, 27, 30 and 36. In principle the Commission encourages Member States to apply coordinated fiscal incentives under certain conditions – for example, to expedite the placing on the market of passenger cars satisfying future requirements. However, mixing the objectives on carbon dioxide emissions covered by the Kyoto Protocol with those on pollutant emissions covered by the Sixth Environmental Action Programme would lead to increased internal market fragmentation in the area of passenger cars and endanger the whole compromise in the Council.
As far as the Commission is concerned, it is not necessary to include fuel consumption or fuel efficiency, because CO2 emissions and fuel efficiency are directly linked.
Some of you suggested that the transitional period – which in the proposal we set at between five and ten years – be fixed at ten years. That is acceptable to the Commission in the spirit of the compromise because it would certainly facilitate the smooth transition that we very much support.
On the question of linear or progressive taxation, the Commission does not express any preference in the proposal. We want to keep it open for each Member State to decide.
Amendment 4 refers to double taxation, while amendments 13 and 22 ask for a one-stop online solution in order to calculate registration taxes. Amendments 34 and 37 ask for the scope to be extended to cover light duty vehicles. The Commission, although sympathetic, considers that those measures would be difficult to adopt, mainly for reasons of subsidiarity of an economic or technical nature, or because they are beyond the scope of the proposed directive.
The Commission does not support amendment 20, which requests that a study be carried out by the end of 2006. That is an unrealistic time period within which to carry out such a study. The Commission cannot support amendments 33, 35, 38, 39 or 40, either.
I should like to express my thanks to the rapporteur and to Parliament for the support and efforts to conciliate and strike a balance, taking into account the complexity of the issue of passenger car taxation.
The debate is closed.
The vote will take place on Tuesday at 11.30 a.m.
The next item is the report (A6-0184/2006) by Mr de Grandes Pascual, on behalf of the Committee on Transport and Tourism, on the proposal for a Regulation of the European Parliament and of the Council on a multiannual funding for the action of the European Maritime Safety Agency in the field of response to pollution caused by ships and amending Regulation (EC) No 1406/2002 (COM(2005)0210 – C6-0153/2005 – 2005/0098(COD)).
. Mr President, ladies and gentlemen, I am delighted to present to you today the proposal for a regulation on funding to deal with pollution caused by ships. The aim of this regulation is to provide the European Maritime Safety Agency with the funds it needs in order to properly fulfil the new role assigned to it with regard to combating pollution caused by ships.
In view of the fact that the intention is for the Agency to have responsibility for this area over the long term, this text defines a financial package to be attributed to the Community budget on the basis of a multiannual commitment. The Agency will only be able to fulfil its role effectively if it has financial security based on a multiannual commitment. The aim of the proposal for a regulation is therefore to establish procedures for the Community contribution, which has been set at EUR 154 million – the reference figure for 2004 – for the period 2007-2013. The proposal provides that the resources made available to the Agency are intended to cover all of its anti-pollution activities, as listed in the action plan that it adopted in October 2004.
Of these activities, I should like to draw particular attention to the operational assistance given to Member States that want to strengthen their national mechanisms to deal with pollution, using specialised ships, specifically standby ships equipped for the recovery of pollutants from the sea, which the Agency will make available to the Member States. Another activity is the development, alongside aerial monitoring, of a satellite imaging service that will make it possible to detect pollution and thus to help the Member States to combat the illegal dumping and accidental spillage of hydrocarbons. Yet another activity is the development of a response capability for accidents involving noxious and dangerous substances.
I should like to thank your rapporteur and the Committee on Transport and Tourism for seeking, and reaching, Mr President, an agreement with the Council at first reading. This constructive approach between the two institutions should enable us to adopt this regulation quickly, to give us a viable system for combating pollution at Community level without delay.
I should like to extend my warmest thanks to Mr de Grandes Pascual and the Committee on Transport and Tourism for their efforts. The compromise you have reached clarifies the Commission's proposal in a number of areas. Therefore, Mr President, the Commission fully supports and accepts all of the compromise amendments proposed by Parliament.
Thank you for your attention; I am now going to listen closely to the thoughtful comments of the various speakers.
Mr President, Commissioner responsible for transport, ladies and gentlemen, I would like to begin by thanking all of those Members who have improved the quality of this report through their amendments in the Committee on Transport and Tourism. For my part, I have tried, through dialogue, to reach a fundamental consensus with everybody who has shown an interest in this work.
At the same time, as you have quite rightly pointed out, Commissioner, we have maintained a fluid and fruitful relationship with the Commission and the Council, which has resulted in compromise amendments that will make it possible to approve this report at first reading. There will therefore be no delay in the measures planned within the context of the new tasks entrusted to the Agency with a view to combating pollution caused by ships more effectively.
I shall very briefly mention the most characteristic aspects of the report. Firstly, we are talking about a regulation of a financial nature, which will make it possible to implement the Agency’s new tasks on the basis of a multiannual commitment of seven years, covering the period 2007-2013, in accordance with the new financial perspective. The new tasks assigned to the Agency are intended to increase maritime safety and prevent pollution caused by ships in Member States’ waters. The size of the commitment was initially set by the Commission at EUR 154 million, a sum that was consolidated by Parliament in the financial perspective and maintained without any cuts in the interinstitutional agreement reached last May. I must point out that that sum was initially indicative and that now it has the consensus of Parliament, the Council and the Commission. It is the minimum appropriation necessary for the Agency to carry out the new tasks assigned to it.
It should be remembered that the purpose for which the Agency has been created is to provide an appropriate framework for carrying out concrete actions aimed at increasing maritime safety and preventing pollution from ships in Member States’ waters, and also to provide the States with additional resources when national response resources are insufficient to deal with a large-scale incident. I must therefore say once again that the Agency has not been created in order to replace the actions of the Member States, but rather to act when the countries affected have insufficient resources to deal with disasters and to complement their actions.
The additional resources that we are talking about essentially consist of the long-term chartering of ships by means of stand-by contracts with commercial ship operators that have vessels of sufficient capacity that can be adapted for pollution response purposes. In response to a request for assistance from a Member State, such vessels would interrupt their customary commercial activities in order to deploy to the area in need.
With regard to the criteria for selecting priorities for the deployment of ships by region, as a result of the amendments presented and the agreements reached with the Council, the Agency will have to pay particular attention to regions that have been declared the most vulnerable, due to their greater susceptibility to accidents or deliberate pollution, given their characteristics and previous experiences. The Agency will, however, be able to assist in any other region within Community waters which needs help and which requests it.
The contracting of the first stand-by oil recovery vessels – a total of seven – was carried out in 2005 via a restricted tender procedure. Before the end of this year, 2006, the second tender procedure will have been concluded. This time, the Agency wants to conclude four new contracts for ships that will prioritise the two major Atlantic regions and the Mediterranean region. I believe, ladies and gentlemen, that this should be the opportunity to fulfil our commitment to Galicia. In any event, before beginning the contracting of stand-by vessels, the Agency will first carry out an inventory of the resources of the Member States, in order to ascertain how best to complement the needs of the Member States that the Agency must cover.
I would also like to stress that my objective of broadening the scope of the regulation, so that the Agency can deal with pollution by noxious substances, and not just oil pollution, has been achieved. Consensus has been reached in this regard through the use of the term ‘pollution caused by ships’, in order to describe pollution caused not just by oil, but also by noxious substances.
It is also worth pointing out that it has been agreed that the Agency should play a key role in coming years in the development of a centralised satellite imagery service for surveillance, early detection of pollution and identification of the ships responsible, increasing the availability of data and the effectiveness of the response to pollution caused by ships.
Finally, I am pleased with the consensus reached by the three institutions with a view to increasing transparency in the management of the resources given to the European Maritime Safety Agency (EMSA). In the past, we have seen other agencies accused of acting rather opaquely and outside of parliamentary control. In order to prevent such dangers, it has been agreed that, independently of the four-yearly assessment laid down in Article 7, the European Parliament should be regularly informed about the financial execution of the Agency’s resources.
Ladies and gentlemen, we are convinced that the new transparency practices will increase the Agency’s prestige, preventing it from acquiring the image of a purely bureaucratic instrument.
I shall end, ladies and gentlemen, by asking you to support this report, which has not just been my work, but is the result of the participation of all of the political groups and of the consensus between Parliament, the Commission and the Council.
. – Mr President, Commissioner, ladies and gentlemen, the Commission has put before us a proposal for extending the remit of the Maritime Safety Agency, and it is surely right, and surely makes sense, that the Agency should be allowed to perform operational tasks in combating pollution, for there is no doubt that the agency possesses the know-how required to support – and I emphasise the word ‘support’, for there is no intention that it should replace them in what they do – the Member States in preventing maritime pollution and in dealing with it.
If, though, its responsibilities are to be extended in this way, this must go hand in hand with the allocation of the necessary funding for the long term. No agency can do a proper job of work if it does not have enough money. The Commission’s proposal for the sum of EUR 154 million over the seven-year period is very realistic, being based as it is on the experiences gained in 2005 and 2006.
It goes back, though, to a time when EUR 58.5 billion more was meant to be allocated to Category 1A. The whole category from which the EMSA is funded was cut down to 71%, although the EMSA is not affected by this cut, as the old amount still applies. Do not misunderstand me: the Committee on Budgets takes the view that the EUR 154 million constitutes the minimum that should be allocated to the EMSA to enable it to cope with its additional functions.
We in the Committee on Budgets would have been happy if the members of the lead committee had taken exactly the same view, had supported us in our approach and had incorporated this into the regulation, for our position is that, if the Community fails to allocate sufficient resources, it is doing no more than wasting money.
– Mr President, Commissioner, I should like to start by thanking and congratulating the rapporteur on his work and his efforts to achieve this resultant agreement between the institutions. Τhis result gives us all satisfaction because it expresses the will of the European Union to give visibility to the European Maritime Safety Agency for combating pollution, to give it suitable means and adequate funding.
It already has important responsibilities, as the Commissioner and the rapporteur have mentioned, in supporting the efforts of the Member States to combat pollution and in providing the Member States with suitable information in connection with the prevention and combating of pollution and the evaluation of their policies.
I believe that, within this framework, in addition to this support, the Agency can also play a coordinating role, which is something that our past experience has shown we need.
The sum of EUR 154 million is important, not only because it is an adequate sum, but also because it also offers security over seven years. As far as operational support is concerned, the Agency has – as already mentioned – already chosen the way in which it will act to prevent and combat pollution.
It is very important that we emphasise that, beyond these areas relating to the Baltic, the western approaches to the English Channel and the shores of the Atlantic and the Mediterranean, which are priority areas, the Agency can, if necessary, also act in other areas.
It is also important that the Agency has the facility to deal with all substances. I should like to ask the Commissioner if we could programme an extension to its duties or if we could give a broader interpretation, so that the Agency can act in cases where pollution is not caused by ships, such as pollution from the major oil slick in Lebanon, which is currently plaguing the Mediterranean and approaching the Member States.
. Mr President, it is most appropriate that we should be debating this today, and that we can expect it to be adopted by a large majority tomorrow, for the EMSA is to be officially opened, in Lisbon, on 14 September, and it will not be able to do its work properly without a sound financial basis. I believe that that is what we are establishing by means of this regulation for funding action in response to maritime pollution.
As has frequently been said, we regard EUR 154 million from 2007 to 2013 as the very least that is required, and we will also, over this period, look carefully to see what improvements might have to be made. I can assure Mrs Haug that we are already keeping an eye out to see that nothing is wasted and to ensure that, on the contrary, it is properly funded and is taking the proper steps.
What it clear is that the Member States will not be discharged from their responsibilities. All the EMSA can do is to support them and supplement what they do. It has to be emphasised that maritime pollution is not just something that happens as a result of disasters. We know about the ‘Prestige’ and ‘Erika’ disasters, but our seas are being fouled day in and day out by illegal discharges of oil; if the environmental protection organisations are right in their calculations, these happen 3 000 times a year in European waters.
Something must be done about this, and I very much hope that the satellite monitoring system that the EMSA is to help set up will enable us to make a better job of dealing with the criminal acts in our waters.
Another cause for rejoicing is that the rapporteur, who was rather unwell before the summer, is back with us again, so that we can, so to speak, join with him tomorrow in getting this regulation on the road, and that he has, together with the Council, managed to come up with some good solutions, for which we are very grateful, and we have got this done and dusted at first reading stage, with no need of a conciliation procedure.
To sum up, our adoption of this regulation tomorrow will see this House and the Council making an important contribution towards clean and better protected seas in Europe. I hope that this demonstration of Europe’s concern for clean waters will lead the public to value the European Union more highly.
Mr President, Commissioner, the European Maritime Safety Agency is ready to take part in the fight against the marine pollution caused by the thousands of ships that plough through Community waters on a daily basis, but we must first acknowledge that the Member States lack the capacity to respond to the great ecological disasters that we suffer periodically, such as the tragic cases of the and, in particular, the .
It is fair to recognise that we cannot demand that each and every coastal Member State, regardless of its size or wealth, permanently have available sufficient physical and technological resources to respond immediately and effectively to major disasters and accidents. We should also remember that ships do not just transport goods to and from the coastal States, but that they are also part of the supply and trade chain of the other continental or non-maritime States, and therefore the latter should bear a degree of shared responsibility in terms of the risks involved in maritime transport.
For all of these reasons, Community measures should and must be taken in order to support and complement those established by the various Member States individually, though those States must remain primarily responsible for both preventing and responding to marine pollution. Amongst those support measures, the European Maritime Safety Agency is establishing a system for the collection and analysis of information on pollution caused by ships, which would include photographic surveillance by satellite, scientific-technical assistance and operational assistance, by means of ships spread out in different geographical maritime regions and ready to act in the event of accidents and disasters at the request of the Member States affected.
The present regulation is intended to provide funding for the next seven-year programming period 2007-2013 to cover the costs of these new services. The Group of the Alliance of Liberals and Democrats for Europe supports the proposal with the compromise amendments shared with other parliamentary groups, and we congratulate Mr de Grandes on his good report and the work he has done in order to reach a consensus so that this regulation can be approved at first reading.
Nevertheless, I would like to say, for my part, that I am convinced that the greatest maritime pollution is not caused by accidents and disasters, but that there is a great lack of environmental awareness; certain unscrupulous people put their economic interests first and deliberately and wilfully clean out their ships’ tanks and bilges at sea. Satellite photographs may reduce such cases, but I doubt that they will be of any use on cloudy days or when visibility is poor. I would therefore advocate the introduction on all ships of automatic mechanisms for controlling the levels of tanks and bilges at short, regular intervals in order to ascertain whether or not they have been emptied into the waste facilities provided in ports under the MARPOL legislation. This should be obligatory, just as the black box is for aircraft and the tachograph is for lorries. This would be the best way to put an end to deliberate discharges of pollutants, which I believe to be the most numerous and damaging sources of pollution.
Mr President, at the Copenhagen European Council in December 2002, all Heads of State or Government supported much more stringent regulations to combat pollution caused by ships. That summit took place only a month after the accident involving the in November 2002. Now, almost four years later, it seems as if the level of ambition has fallen considerably. There is too little money, and it is not completely clear how comprehensive we shall have been able to make the system. That being said, we are pleased that this compromise has been reached, and we support it. We would also particularly congratulate Mr Grandes on his report, and, as a Dane, I have to say how constructive it is that we have had the arrangements extended also to cover the North Sea area. We are pleased that the subject is now pollution in general and not only special pollution.
We assume that this proposal and the whole of this draft are of such a kind that improvements might also be made and that the level of ambition might also gradually be increased. We assume that it will be possible for the content to be increased and for proposals – such as the one now tabled – to be incorporated so that it is possible to pursue the very many criminals who are quite indifferent to what happens to our marine environment and who therefore have no compunction about using it as a dustbin, unwilling as they are to pay what it costs to get rid of their pollutants properly. I do not believe that the proposal is good enough to enable us to prevent behaviour like that, but I hope that it is good enough to be improved and that it can therefore operate as a necessary framework. Thank you for your proposal. Naturally, we support it.
– Mr President, Commissioner, while we are debating the framework of the responsibilities and the funding of the European Maritime Safety Agency to prevent and combat cases of maritime pollution, a huge ecological disaster is unfolding in the southeast Mediterranean as a result of the criminal bombing of the Jiyyeh power plant in Lebanon by the Israelis.
According to information from the International Maritime Organisation and other competent agencies, tens of thousands of tonnes of oil leaked into the sea and have spread along the shores of the Mediterranean to a distance of over 170 kilometres. The murderous attacks by the Israelis caused the death of thousands of Lebanese and Palestinians and caused incalculable repercussions on the local environment in general. This is a crime against humanity.
The cost of the cleanup operation in the area, according to the most moderate estimates by International Maritime Organisation experts, runs to more than EUR 50 million, in other words one-third of seven-year budget for funding the European Maritime Safety Agency to combat maritime pollution.
I do not mention this in the sense that the cleanup operation will be covered from the Agency's reserves, but so that we have a better understanding of the real cost of this sort of pollution.
The much-vaunted European Union principle of 'the polluter pays' is proving to be false and hypocritical, given that, in this case too, the European Union has not made any reference to those responsible, to Israel, which caused this huge ecological disaster.
The European Maritime Safety Agency cannot and must not replace the International Maritime Organisation and its members, who bear chief responsibility for the safety protection of life at sea and the environment.
The European Agency needs to focus its action on improving maritime safety and combating pollution, concentrating its attention in particular on preventing pollution. The Agency must help with additional measures rather than replace the infrastructures and activities of the Member States; it must complement their action in dealing with disasters. The activities covered by financial assistance must include all forms of maritime pollution, especially pollution from hydrocarbons and dangerous liquid substances.
The take-up of EUR 136 million from total appropriations of EUR 154 million being given to the Agency to charter standby ships and the huge cost of satellite photographs, with 1 000 photographs costing EUR 1 million, mean that there is a huge risk of this Agency turning into a purely bureaucratic mechanism.
That is why great care is needed in order to secure financial assistance so that the Agency can perform its new duties.
– People in countries with a coastline are well aware that sea pollution cuts across borders, and ships tend not to choose where to run aground. This is certainly the kind of issue in which national self-interest can be harmful. Economic areas can and must continue to be exclusive, but the sea is a common good and when there is an environmental tragedy it affects all of us. The right way forward is therefore for us to adopt a Community perspective to address the risks of maritime pollution.
As Mr de Grandes Pascual’s report correctly points out, and I take this opportunity to commend the rapporteur, what we need is a sustained, long-term financial framework that will deliver prevention for the Member States and enable them to use up-to-date, appropriate technical resources to protect our coasts from spills, such as those that have happened in the recent past. Furthermore, and equally importantly, the framework will lead to punishment for those responsible for environmental crimes.
Mr President, oil spills are always harmful and are sometimes criminal, yet financial spills can be harmful, too. Throwing money at the sea is not a solution in itself. I therefore support the multiannual funding model proposed here, and most importantly, the transparent, effective use thereof.
The EUR 154 million allocated to the European Maritime Safety Agency for 2007-2013 will hopefully help to implement the action plan to combat maritime pollution, to set up a framework of specialised stand-by vessels to take action in the four priority zones and to set up a satellite image service centre to support the activities of the Member States and the Commission in the fight against spills from vessels, among other tasks in the fight against pollution. This is a project which, with the amendments proposed by the Committee on Transport and Tourism and others, has our full backing, not least because it reinforces the idea that the Member States have a shared responsibility in this joint effort.
Mr President, we are not living in a , as the Romans would say; nowadays, the sea belongs to all, and is a global, shared responsibility. In adopting this resolution, we in Parliament are fulfilling our share of that responsibility.
Mr President, as our coordinator, Willi Piecyk, has already said, we Socialists support this multiannual financial framework for the European Maritime Safety Agency and we are also pleased that an agreement has been reached. This Agency was created following two great disasters – the oil slicks caused by the and by the – and from the beginning its task was to assist coastal States in dealing with disasters, should those States so request.
I would like to say in this regard, Commissioner, that in my region, Galicia, on the Atlantic coast, which has suffered in particular from great disasters over the last twenty years, the location of the Agency’s stand-by ships for recovering oil felt like a kick in the teeth.
In fact, even though the Commission expressly acknowledged that the area most affected by large-scale oil slicks over the last thirty-five years had been the Galician coast, with more than seven slicks greater than 10 000 tonnes, of the seven anti-pollution ships contracted by the Agency, not a single one was located in Galicia: five in the Baltic, one in the Mediterranean and another in the English Channel-North Atlantic region.
To be fair, however, I will also say that one of the commitments that this Parliament extracted from the Commission after the disaster was the presence of an anti-pollution ship based in Galicia and in this regard I must say to Mr Barrot that the fluid dialogue with the Commission, both with the Director-General for Transport and with the Agency itself, has helped to allay our fears.
Amendment 13, which divides the Atlantic coast into two regions, as Mrs Ayala and myself had requested, Mr de Ruiter’s visit to Galicia and the good communication that has been established between the regional government and the Agency provide us with a guarantee that the European Union’s commitments to Galicia with regard to the location of an anti-pollution ship on the Galician coast will be fulfilled.
Mr President, pollution crosses borders and requires urgent co-ordinated action to deal with its consequences, so it is wholly appropriate that we create at EU level a framework to deal with it.
I congratulate the Commissioner and our rapporteur for their excellent work on this matter, but it is only a start. The best cure is prevention. We, in Scotland, an oil-producing maritime nation, have a live debate on proposals to transfer oil from ship to ship at sea, in an area of special scientific interest covered by the Birds Directive, the River Forth, just north of Edinburgh. This is an area precious to Scotland's natural environment. There is almost total opposition to these proposals in Scotland and yet the United Kingdom Maritime and Coastguard Agency just yesterday gave its approval for these potentially disastrous plans to go forward. Fortunately, the EU can take a bigger view. Commissioner Dimas has launched an investigation into the potential environmental consequences of these proposals and I hope his investigation will stop these proposals from being implemented.
While I welcome and support the Commission's proposals, they are a start. I believe we can go further. I believe my Group wants us to go further still. These proposals are stopping a disaster from happening but, of course, dealing with its consequences is only part of the picture, we must prevent them also.
– Mr President, Commissioner, unfortunately the ecological disasters caused by accidents at sea continue to constitute a serious danger to the seas and coastal areas of Europe, while the ability of the Member States to deal with these accidents is often inadequate.
That is why it is important for us to give the EMSA, which provides the Member States with important support, the necessary financial security for it to do its job. It is very important that its duties be extended, so that the EMSA can acquire every effective new means for combating all forms of deliberate and accidental pollution.
The provision of operational support to the Member States must be strengthened by providing specially equipped vessels to combat pollution and creating a central satellite photograph transmission centre for surveillance and prompt location.
Nonetheless, the Agency must also address other matters, such as the disposal of the oil recovered and air surveillance, activities for which additional funding will be required.
Finally, let us not forget that the Agency's action complements that of the Member States. Consequently, action by the Member States also needs to be strengthened.
Mr President, I would like firstly to congratulate the rapporteur, Luis de Grandes. I am delighted he is in such wonderful and enviable health. I must say that he has done a fantastic job in cooperation with the Council with a view to reaching an agreement at first reading, since it was important to guarantee the stability and the work of this Maritime Safety Agency.
The joint proposals take up two of the requests presented by Mrs Miguélez Ramos and myself. One of them was that, while this new programme extended the Agency’s control to noxious substances, we should not overlook the fact that oil was at its basis. Secondly – and Mrs Miguélez Ramos has already mentioned this – with regard to the division by regions, the initial deficiencies on either side should be resolved, since the conditions for the contracts had not provided much motivation for the shipowners of the region, who did not have any interest in making ships available, and that was exacerbated by the lack of insistence on the part of the Agency. As Mrs Miguélez Ramos has quite rightly said, that has now been overcome and we are facing a much more practical and better-organised future.
In any event, we would say to the Agency and to the Commission that, in this multiannual programme, we in the Committee on Budgetary Control will also be watching very carefully to ensure that the actions, the action plan, and hence the presence of the vessels, are sufficient to meet any needs that might arise, and that we no longer have to face those deficiencies that we have seen in the past.
I shall end with an observation and a request to Vice-President Barrot, who I know is well-known for paying great attention to this Parliament’s appeals. At a time when the maritime borders of my country, of Italy, Malta and Greece are demonstrating their great weakness, we would like the Frontex Agency to have at least the same capacity for deployment of vessels and resources for controlling and protecting our maritime borders as we are approving today for the Maritime Safety Agency.
I would ask Vice-President Barrot to help his colleague Mr Frattini within the Commission to ensure that the Frontex Agency has the necessary resources as soon as possible, since this summer we have been in great need of them.
. Mr President, ladies and gentlemen, allow me to start by thanking Mr de Grandes Pascual and your Committee on Transport and Tourism once again for their excellent work, which should allow us to adopt the text at first reading. I am delighted at this because – as several of you have said – we must never forget the disasters of the sinking of the and the . That is why it is absolutely vital to use all means necessary, and now that Parliament and the Council have brought their texts into line with one another, we will be able to reach agreement at first reading.
Of course, the Commission supports the compromise reached during the informal trialogue with the Council. In this spirit, it accepts the compromise amendments you have proposed, Mr de Grandes Pascual, which are supported by the various political groups and which reflect the compromise from the informal trialogue with the Council. I am quite sure that, tomorrow, the Members of the European Parliament will support this approach, even if the financial package of EUR 154 million must be regarded as a minimum, as stated in one of the recitals to the regulation.
I should like to take this opportunity to respond to some of the comments that have been made regarding the Agency’s missions. We can look at this extension as part of the revision of the regulation planned for 2007. I am thinking in particular, Mr President, of the current situation on the coast of Lebanon, where we should like to be able to respond more easily to the needs of our Lebanese friends. That said, I have also noted your desire to ensure that the efforts undertaken by the Agency in terms of combating pollution do not result in a disengagement from the Member States. We must be quite clear on that point.
I should like to thank you, Mr President: the quality of this debate, and your various suggestions and proposals, show that Parliament really feels involved in these efforts to combat marine pollution and to protect the European marine environment, which is one of our great assets. I should therefore like to thank Parliament, and I hope that we will now be able to adopt this excellent text without delay.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
– Europe has constantly promoted the development of international maritime law to protect the environment. It has already achieved the gradual scrapping of single-hull oil tankers worldwide and increased compensation for victims of hydrocarbon pollution, and it has supplemented existing international regulations by introducing stricter inspections in Community ports, more effective checks of classification societies and more thorough monitoring of maritime traffic.
Strict and effective enforcement of international regulations by a large trading block like the European Union, the world’s foremost trading area, accounting for 24% of the global fleet, helps to enhance the credibility of the regulations even among ships flying third-country flags. We therefore have to agree with the proposal to grant the European Maritime Safety Agency further powers to support the Member States in this truly international campaign.
The next item is the Commission statement on forest fires and floods.
Mr President, I am very happy that we are having this debate this evening, which follows on from the previous debate on a similar matter.
I should like to say that the European Union civil protection mechanism was activated 11 times in the first few months of this year, intervening on request in the floods in various European countries in the spring, especially in the countries which requested it, namely Slovakia, Hungary, Bulgaria, Romania and, outside the European Union, Algeria.
Similarly, we recently had the crisis in Lebanon and the associated problems created by the hostilities. Both Lebanon and Cyprus requested intervention by the European Union on three issues:
Firstly with the provision of humanitarian assistance for refugees and displaced persons.
Secondly with evacuation: the removal from Lebanon of citizens from European Union countries, their transportation to Cyprus, their reception there and their subsequent repatriation.
The third problem which arose was the problem of contamination by the oil slick following the bombing of the oil tanks in south Lebanon and the fact that approximately 10 to 15 thousand tonnes of oil spilled on to the shore and then into the sea, polluting the entire coast of Lebanon.
In this instance, the European Union immediately sent experts both to Cyprus and Lebanon.
Firstly, we mobilised the civil protection mechanisms in the European countries, coordinated the aid mission and addressed the more specific problem of transporting humanitarian aid, given that certain countries offering aid did not have any means of transportation, which is a specific problem which needs to be examined in future.
Secondly, as I already mentioned, European citizens and third country citizens were transported as quickly as possible from Cyprus to their own countries. This was a very difficult operation if you imagine that about 45 000 citizens from other countries abandoned Lebanon, went to Cyprus and had to be repatriated. The European Union, with the civil protection mechanism, coordinated transportation, with aeroplanes scheduled to arrive so that the citizens of the various countries had to remain in Cyprus as little as possible.
I should also point out and emphasise the exceptional efficiency with which the Cyprus authorities and a great many volunteers dealt with this crisis, with our participation, of course.
The third major problem was the problem of the oil slick. As I said earlier, we immediately sent experts, who are still there, given that this is an ongoing problem: for a time the surrounding countries were threatened, but they were not ultimately contaminated and at present the experts are trying with various pumps and materials sent by countries of the European Union and third countries, such as Norway, to improve the situation and to clean up the shores.
Furthermore, this summer we had fires in various European countries, such as Greece, France and Portugal, and very extensive fires in Spain. Of these countries, Spain asked for help from the European Union and, within a few hours of the Spanish Government's request, fire-fighting 'planes, fire engines and firemen were offered by various European countries and, with the help of the European Union, action by the Spanish Government and a change in the weather and rainfall, the fire was finally put out.
Furthermore, we had a major problem in Ethiopia, with floods which continue to threaten the country; we had hundreds of deaths and several thousand refugees. Experts and specialists from the European Union are there and countries in the European Union have offered certain supplies and materials to deal with the emergency in this country which, I would emphasise, is still in a state of crisis.
Similarly, numerous countries in the European Union sent aid through the civil protection mechanism to Indonesia following the earthquake last May.
I should like to say on the subject of the fires, given that this is an issue of great interest, that the Commission is not competent for all forest-related matters: these are matters for the Member States and it is the Member States which determine the policies used to protect forests, prevent fires and address all associated, forest-related problems.
Policies at European level are designed to strengthen the Member States' corresponding policies. They also include the funding programmes which we have and which are available either from the new rural development mechanism, the Forest Focus Directive, which will have the facility to finance action to protect forests, or from the new LIFE+ programme, which makes express provision for financing for various activities which used to be financed under the Forest Focus Directive.
Of course we also have the civil protection action programme, which can be used to finance – and is financing – certain activities to protect forests.
I know that in matters of civil protection from natural disasters we can never be satisfied. Many crises and natural disasters cannot be averted. However, we can be better prepared. Although the civil protection mechanism has proven that it adds value and that it is very important, there is a great deal of room for improvement, a great deal of room to make it more effective. On this matter I should like to thank the European Parliament for its constant support, for strengthening the civil protection mechanism, and I am certain that this evening's debate will help in this direction.
Mr President, the Commission is here today to attend this debate in the European Parliament on the initiative of my group and I would therefore like to begin by thanking the other groups that have supported this initiative, thereby making it possible for us to hold this debate today. I would, of course, also like to thank the Commissioner for being here and above all for his work and commitment in this field.
Nevertheless, certain Members have told us quite legitimately that we are doing the same as we did a year ago, that we are in the same situation as last summer. I would like to respond to them by saying that that is not true: it is true that we debated fires in September last year as well; it is true that we visited the areas affected together with some of our fellow Members who are here today – and not without difficulties created by certain bodies in this House, incidentally; and it is true that we held a hearing in which victims’ families were able to express themselves in an emotional manner to all of us, but we are not in the same situation, because, since then, the European Parliament has presented clear and concrete initiatives and proposals to the Council.
For example, within the framework of the Berend report, this House approved a raft of amendments aimed at updating the European Union’s Solidarity Fund. We have also asked the European Commission for a specific directive on fires and on drought, since there is a directive on floods, and we have asked the Council for a committed response to the report by former Commissioner Barnier, which was presented at the last European Council, as everybody knows.
We are not, therefore, and nor should we be, in the same situation as a year ago. We have a package of proposals which should make us much more effective in combating fires. What we have not had is a reaction from the Council, and that fact can be attributed as much to the Presidencies we have had this year, which have done practically nothing, as to those Member States most affected that have not asked for anything. Certain competent public authorities use the drought, or the deliberately caused fires, as an excuse for this failure. It is true that there is drought and it is true that there are criminals, as there have been in the past, but we should be asking those authorities what they have done this year in the field of prevention and whether, when the inevitable has happened, there has been proper coordination inside and outside of their borders.
For example, the Commissioner referred to the most significant fire of this summer: the one that took place in Galicia. I would like to ask you when you formally received the request for assistance from the Spanish Government, and on precisely what date you were formally asked to activate the civil protection mechanism.
Ladies and gentlemen, we are simply asking for more prevention and more coordination. We are not talking about inventing resources or funds that do not exist. We are simply asking that the European Union’s Solidarity Fund be applied, which would have been much easier, by the way, if the European Parliament’s proposals had been taken into account. Nor are we asking for greater powers for the European Union, but rather for more planning and more coordination while fully respecting the principle of subsidiarity. Let us see whether, while helping those who most need it now, we can ensure that we do not have to repeat this debate next year.
. Mr President, ladies and gentlemen, the audacity with which Mr Galeote has tried to claim ownership of this resolution is not going to stop me from saying to all of you that, from the outset, that is to say, since Monday of last week, we Socialists have been in no doubt whatsoever that we wanted a motion for a resolution, that we wanted it in this sitting and that we wanted it on this issue.
This is because, like the floods in central Europe, ladies and gentlemen, the fires in southern Europe are a recurring environmental emergency. Their causes have been very well studied: more than 80% are caused by human actions, either negligent or wilful, with a deliberate intention to cause damage.
We are talking about how a fire starts, however. How a fire starts is one thing, but its spread, the area burnt, is quite another. Other factors are at play here. The weather, for example, which this year was very extreme with very strong winds, very high temperatures, and little or no rainfall, or the state of the countryside which, for socio-economic reasons, has been abandoned, and is full of highly combustible undergrowth that helps fires to spread, as well as the planting of inappropriate forest species and the abandonment for decades of a genuine forestry policy.
In the countries of the Mediterranean south, huge amounts have been invested in fire-fighting resources. Throughout southern Europe we have very efficient extinguishing mechanisms, but the resources are never sufficient: suffice it to say that this summer in Galicia, ladies and gentlemen, there have been more than 7 000 people and more than 60 aircraft dedicated to putting the fires out, but how can they fight 300 fires every day?
In this regard, what we Socialists are asking from the Commission is very clear. On the one hand, that the Commission facilitate the application in this case of the Solidarity Fund by means of the political criterion: we want the Solidarity Fund to be applied to the affected populations and regions in the European Union.
We are also asking for two other things. One relates to Forest Focus. We have established a warning system that is effective, but insufficient. It is effective in that it allows us to identify areas of climate risk or quite simply areas at risk of natural disaster, but it does not indicate the areas of socio-economic risk. We Socialists argue that, behind these fires, there lies the serious abandonment of the more traditional farming practices and also the ageing of the population currently living in rural areas.
We are also asking you to mobilise the European forestry strategy. We believe that Commissioner Dimas must find the money and the instruments to create effective policies aimed at keeping people in the countryside by means of that plan or that forestry strategy and also at maintaining and extending our areas of forest.
Mr President, when an oil tanker sinks, we are all very well aware, firstly, of how serious a situation it is, of its environmental impact and of the need to respond in a joint fashion.
When we are facing fires or floods though, we in the European Union carry on acting as if each one were an isolated event that did not deserve or require a genuine global approach and, in some people’s view, as if they did not have a genuine European dimension. That is absurd. It is because of that lack of an overall view and of policies consistent with that overall view that we do not have a real range of instruments for combating them.
I believe that there are in fact three dimensions to this kind of disaster that must be tackled. The first is the emergency situation itself, and here the European Union can do much more than it is currently doing; the European Union could do much more to strengthen its measures for responding rapidly to civil protection crises, but it is not doing so; specifically, the European Union, in this case the Council, rejected or continues to reject the idea of implementing what was proposed to it in the Barnier report, with specific proposals on the creation of a European civil protection response service, and that is what needs to be set up for pure emergency situations.
Clearly, however, after the immediate coordinated response to the emergency, which does not work, because the planning instruments do not exist or have not been properly implemented, we naturally need subsequent assistance for those affected. That is the second element that we need to take into account. This is where my group agrees with the request from other groups, stressing the importance of mobilising the European Union’s Solidarity Fund, since that is what it was created for, with a political outlook – obeying its rules, of course, but with a political outlook.
A fire or a flood, and in this case I am referring specifically to the situation in Galicia, completely destroys the already scant resources that a region needs for its development. It is therefore obvious that we are facing a situation that requires the urgent application of the Solidarity Fund, in order to assist those populations and that territory which, in tourism and economic terms, have seen their source of income reduced to ashes – and in this case I mean that quite literally.
That brings us to the third dimension, in order to try to ensure that the first and the second are not repeated, although we can never prevent everything. I am talking, of course, about prevention. We need a genuine European forestry policy, which does not exist because it is still fragmented. Since Forest Focus was drawn up, there have been more fires covering larger areas. We hope that the European Commission will take this into account in the report that it has to produce before the end of 2006.
Biomass needs to be promoted. We truly have to take seriously the consequences of warming in this case and the rise in temperatures. The European Agricultural Fund for Rural Development must take account of the consequences for the forests.
In that way, the situation will change and we will no longer have to face problems such as this after the summer every year.
. – Ladies and gentlemen, Commissioner, the tragedy of the forest fires that, year after year, affect the countries of Southern Europe, and especially Portugal and Spain, must not be allowed to go on. The time has come to replace the rhetoric with practical measures to ensure that the summer is not transformed into an inferno that destroys protected forests and landscapes and the lives and property of the thousands of people who courageously continue to live in rural areas.
What happened in August in Portugal was particularly serious; tens of thousands of hectares of forest were burnt, a number of people died, an important environmental heritage site in the Peneda-Gerês and Serras d'Aire e Candeeiros national parks was destroyed, and there were enormous material losses.
September has begun, and the scourge of the fires continues. Consequently, solidarity must be shown with the communities affected, urgent support must be provided for pastoralists and farmers who have lost their cattle-grazing land in, for example, the Serra de Soajo, and burnt wood must be removed immediately as fair payment for farmers, small forest owners and those sharing common land. It is vital, moreover, that we place the emphasis on prevention by means of increasing financial, technical and human resources, including support for those directly involved in fighting the fires and with the reforestation of burnt areas, namely the protected areas. Extraordinary aid must be granted to the worst affected areas and communities of Portugal from the European Solidarity Fund.
There must be no further delay in adopting effective public policies aimed at strengthening prevention, reforestation, and forestry development. The common agricultural policy must also be amended in order to ensure that family farming receives sufficient support for farmers to be guaranteed a decent living, by means of guaranteed production prices, and in order to stem the tide of people abandoning rural areas, which will be exacerbated by the decoupling of production aid.
. Mr President, natural disasters are affecting Europe with increasing frequency. Once again we see disastrous forest fires in the south. In large parts of Europe there have been great heat waves, with the highest temperatures recorded since records began, which led to great droughts.
In some regions in Poland the harvests fell by over twenty percent and hundreds of thousands of farming families found themselves in a desperate situation. Then heavy rainfall and localised flooding made harvesting difficult and compounded the losses. Government aid is limited and most farmers cannot afford the expensive insurance cover for their own farms. In any case, insurance does not solve the problem, as natural disasters are becoming the norm rather than the exception.
Farmers in Poland and elsewhere are asking the European Union for aid, which currently is symbolic rather than real. It is imperative for us to create a European system which can be used to provide aid to the countries and people affected by natural disasters. It is vital to earmark larger funds than those we have at present, for this purpose. People whose houses have been destroyed by catastrophic fires, whose fields and crops have been destroyed by droughts or flooding, have to be able to count on solidarity and aid from the European Union. One of the reasons the European Union was created was so that its communities and citizens could help each other in times of need. The Union should show solidarity and provide aid for the victims of natural disasters such as droughts, floods or forest fires.
We expect the European Commission to put forward real proposals both for a system to counteract the consequences of natural disasters and for providing aid for countries and people who have suffered as a result of such disasters.
Mr President, I would like to point out that we discussed this matter a few months ago. During that debate, important issues were raised. But, as the previous speaker mentioned, during the recess, my homeland of Poland was hit first by a serious drought and then by flooding. This disaster also affected my constituency of Lower Silesia. It is a problem which affects my country on an almost annual basis.
It is clear that droughts and fires affect mainly southern Europe and floods affect mainly northern Europe. It is also clear that we should, as the previous speakers have mentioned, make Solidarity Fund resources more flexible and define the bureaucracy to allocate these funds to the people and regions affected by disasters, and increase the funds earmarked for aid to these regions. This is because, for many of our citizens, the European Union is about providing real aid in the event of such disasters.
– I believe that today's debate is not being held so that we can express our sorrow about the phenomenon or to emphasise our support for the victims. I do not think that is particularly useful to them.
What is needed is for us to debate the issue politically and for us to see what we can do as the European Union. I think that today's debate ultimately raises the question of what model of European Union we want. Do we want a European Union which only concerns itself with monetary policy, with competitiveness, with the internal market – matters which it quite rightly concerns itself with – or do we want a European Union which, at the same time, will be present at the major problems of daily life, present where there is human pain.
The fires we experienced this summer in my country, in Greece, are one such instance. Of course the Member States have the initiative in this sort of natural disaster, but that is no excuse for the European Union not to demonstrate its solidarity in a tangible manner, that is no excuse for the European Union to be absent.
Everything the Commissioner said about the initiatives taken this summer by the European Commission is particularly positive. An intervention by the Solidarity Fund would also be positive, but I think that the European Union needs to have more tools at its disposal. It needs a more substantial and more effective European civil protection mechanism, as called for by the Group of the European People's Party (Christian Democrats) and European Democrats in its motion.
We have got the Barnier report: the Council asked for it and the European Council welcomed it last June. Now we need to put the Barnier report into practice. We need to move at long last from theory to practice and I trust that the fact that the Council welcomed this report is not purely and simply an expression of diplomatic affability, but expresses the will of the European Union to be more present when such issues arise.
– As I speak, the fire that, in the far north of Portugal, has struck the biggest natural park in the country for the second time this year, has yet to be put out. What is more, eight other large-scale fires in other regions remain active.
The tragedy of the fires is still affecting a number of Member States this year, although it appears that Spain is currently the worst affected, with countless human tragedies, including loss of life, and economic and environmental losses that cannot be quantified. I therefore wish to express my solidarity and heartfelt sympathy with all Members of this House from all of the countries affected, and in particular those from Spain. I remind the House of those who have lost their lives in this inferno that has hit us, and pay tribute to all those who – in a professional capacity or otherwise – have striven as far as is humanly possible to mitigate the impact of the fires
As we know, the problem of the forest fires and other disasters cannot be waved away overnight with a magic wand, particularly given that they are often down to a complex range of factors, such as the climate and negligence or crime on the part of human beings. Yet we also know that it is possible to reduce their scale and offset the impact if we attach due political priority to the issue.
It should be remembered that Parliament recently dedicated a great deal of attention to the issue, over several months, and mobilised the resources and the good will to gain a better understanding of these phenomena, to identify the causes and to propose short-, medium- and long-term solutions to reverse this appalling situation. Various commissions interviewed researchers and experts, made contact with local authorities and communities, and formulated proposals and recommendations to the Commission and the Council that obtained broad political support in Parliament last May. I was the rapporteur for the Committee on Agriculture and Rural Development, which formulated some 30 proposals with a view to adopting a European strategy, which was aimed at achieving the objectives of reducing the impact of natural disasters to a minimum via the creation of new measures and ensuring that the various existing political and financial instruments operate coherently.
It would be unreasonable to expect all of these proposals to have been implemented since May, but there is an increasingly urgent need to move from the reports to practical action. The political debate is over, and there is awareness of and agreement on the political solutions needed. The fresh tragedy this summer has merely served to remind us that we need to act with increasing urgency so that next year we do not have to be restricted to expressing words of mutual solidarity in the face of a new tragedy.
Mr President, as an MEP for the Galeuska electoral coalition, I would like to speak on behalf of the Galician Nationalist Bloc, which has asked me to communicate its concern and its political condemnation of all of the fires that have taken place this summer, particularly those that have destroyed huge areas of forest, including the Natura 2000 Network in Galicia, and which, furthermore, have cost the lives of several people. I would like to express my sincerest condolences and solidarity with the families of the victims and all of the people affected.
There has been another environmental tragedy in Galicia, which can be added to other ecological disasters, such as the . We must therefore once again shout out today ‘[never again]’. ‘’, that is to say, no more fires. Unlike the case of the , I do not believe that we can in any way criticise the management or response to the disaster on the part of the Galician authorities and the national government, but the fire was so big that it demonstrated the need for greater European solidarity and resources to help the Member States to put out large fires, or to deal with floods, as we are going to approve tomorrow in the case of funding for the fight against marine pollution.
At the same time, however, we must not fail to analyse the possible influence on these fires – the majority of which are believed to have been caused deliberately – of extensive planting of non-native species over previous decades, the confused changes of use or town-planning reclassifications of burnt areas, the paper pulp factories’ interest in obtaining cheap wood, or the alleged vengeance of former forest wardens who have not been employed for supervision purposes this summer.
We must also analyse the extent to which all of us and the common agricultural policy are responsible for the forced abandonment of traditional agricultural activities by those people who, unable to find any alternative work, have left the rural areas and upset the land-planning balance, and therefore no longer look after the forests, or raise early alarms, or prevent arson attacks.
We need to consider all of these things.
Mr President, I would ask the Commissioner to pay particular attention to development and to the conclusions of the Galician Parliament’s committee of inquiry on this latest disaster.
In recent years, Galicia has been particularly affected by disasters, such as the . Furthermore, in recent years, 350 000 hectares of forest have been destroyed by fires, and this summer around 80 000. We must therefore pay close attention to this inquiry, so that we can take account of the requests for significant legislative changes which will undoubtedly have to be made.
In recent days, we have been witnessing another disaster in Galicia: the River Umia is being contaminated by a chemical industry; its location right next to the River Umia should never have been allowed.
I would therefore ask the Commissioner to pay particular attention here. Why? Because the specific characteristics of this latest disaster suggest that these fires have been started deliberately by professionals. Who is behind this natural disaster? If penalties need to be increased, if European legislation has to be amended, there is no question that that must be done and, in particular, we must keep a close eye on this inquiry, because there are people behind this and they must be exposed.
– Mr President, Commissioner, ladies and gentlemen, it is sad to realise that only in recent years has the subject of civil protection been aired in this Chamber and it is debated each time in connection with a particular kind of disaster: an earthquake the day before yesterday, marine pollution yesterday, fires and floods today, and so forth. The topics are fragmented, powers are fragmented and resources are fragmented.
That alone would be enough to justify the tenacity with which my political group has been proposing for years to this House and the Commission that a European civil protection agency should be set up. This would be a versatile, flexible body endowed with its own powers and with human and material resources supplied by the Member States. It would be able not only to draw up a risk prediction and prevention plan, but also – and more importantly – to direct and coordinate emergency measures with all due speed in the event of a disaster.
It is now more important than ever to set up a civil protection agency, Commissioner, after the unfortunate experience of recent years when so-called Community cooperation has proved worthless and ineffective, if not downright harmful.
What use is the experience that has been gained by individual Member States in relation to civil protection if Europe is not then in a position to intervene immediately to manage emergencies, reduce damage, provide relief and coordinate volunteers?
Finally, we need to believe that, if there is one sector where the principle of territoriality does not hold, it is precisely that of civil protection. Have we learnt nothing from the unfortunate experience of the oil slick or this summer’s forest fires, or the terrible impression that was left when, faced with the tsunami tragedy, Brussels decided to leave the 300 European task force experts at home after having trained and prepared them for years? Then let us put an end to the ambiguity of good intentions, Commissioner, and try to coordinate our interventions, powers and resources firmly and formally, so that Europe can also play a leading role when it is a case of protecting the right to life, which is a physiological right rather than an institutional one.
This is an important debate, and it is important that we demonstrate solidarity with the citizens of countries that have become the victims of forest fires, especially the Spanish. I would nevertheless like to view the matter from a different angle, one which is connected to the distress caused in Finland this summer by widespread forest fires in Russia.
In Russia, more than a million hectares of forest burned, and the worst fires occurred close to the Finnish border. When the wind blew from the east, large clouds of smoke came across into Finland. They did not just cause a bad smell, but posed a very serious health risk. One estimate by the Finnish National Public Health Institute puts the health costs incurred at tens of millions of euros, and, indirectly and in the worst case scenario, this will also lead to the death of some Finnish citizens.
Russia must comply with international agreements, and Parliament should call on the Commission to take action and negotiate with Russia to ensure that it too adheres to these agreements, provides its neighbouring countries with sufficient information, is prepared to accept help and also takes adequate action itself. It so happened that when Finland’s Prime Minister offered Russia help, the latter did not even agree to accept it. Such a situation cannot be allowed to continue, and the Commission should therefore take action.
– Mr President, this year's fires in the Mediterranean were the usual sad summer phenomenon. However, in certain countries, the inefficient way in which they were dealt with by the state mechanism was unprecedented. We must learn from our mistakes.
Unfortunately in my country, Greece, preparations were for the first time in many years clearly inappropriate. Two areas of Greece, Halkidiki and Mani, suffered incalculable ecological and economic damage. It transpired that this happened in large part due to poor planning and coordination, resulting in approximately 50% of fire-fighting 'planes being immobilised.
All this would perhaps be a Greek family matter, if the forests lost did not constitute a loss not only for the natural wealth of Greece or Spain or France, but also for the wealth of Europe as a whole.
This being so, what causes particular surprise is that the Greek Government did not request – I repeat did not request – assistance from the European Union Monitoring and Information Centre, unlike the Spanish Government, which requested and received civil protection aid on 9 August, including fire-fighting 'planes.
As many speakers rightly emphasised, Europe needs a common civil protection force straight away, as Parliament has repeatedly requested. What point is there in our endeavouring to create European civil protection mechanisms when some governments ignore them so flagrantly?
Similarly, the newly set up European Solidarity Fund must be ready to provide aid. I call from this tribune for the Commission to use the political considerations at its disposal to mobilise the necessary aid for the residents of the areas affected and for the Council to urgently align the rules for activating the Solidarity Fund with Parliament's proposals of 3 April 2006.
In 2006, the European Commission presented its proposal for changing the existing Community civil protection mechanism. I had the honour of drafting the opinion of the Committee on Civil Liberties, Justice and Home Affairs, in which we proposed – and I would emphasise this – that prevention should be included in funding. Today this does not exist, it is not possible.
Lastly, the Commission must exert its influence on the Member States, so that, at the very least, stricter legislation is introduced on changes of land use and reforestation after fires is mandatory.
Mr President, accelerating climate change means that we are experiencing an ever greater number of freak weather conditions which cause great damage to the countryside, farming and our environment, in the broad sense of the word. Recent years have been marked by numerous natural disasters such as droughts, floods, hurricanes, hailstorms and even blizzards.
We are all aware of and appreciate the efforts of MEPs and the entire European Parliament to establish a system for providing aid to those affected. It is unfortunate, however, that the European Commission has been rather slow in dealing with this matter. We often forget that the economic situation of those living in certain regions is affected not only by natural disasters but also the state of the economy and systems designed to foster regional development.
In Poland, which has been affected by nearly every type of natural disaster imaginable this year, we have had slower development, considerably lower levels of agricultural subsidies from the European Union, significantly lower production quotas and reference yields. To this list of disasters we can also add the Russian embargo on Polish plant and animal products, dumping on the fruit and vegetable markets and a lack of adequate protection for Polish producers.
In addition to all this, the region around Lublin, which is one of the poorest regions in Poland and the European Union, has also recently experienced drought, hurricanes, hailstorms and flooding, which have caused serious damage to commercial buildings and housing. Entire homesteads have been destroyed or damaged and the hailstorms have almost entirely wiped out the already meagre harvest.
Polish farmers are weeping but nothing seems to be happening in the European Union. I think it is high time the European Commission drew up an effective means of combating the effects of natural disasters and providing aid to the people, families and regions affected by these disasters.
– Mr President, Commissioner, I should like to start by expressing my solidarity with our friends in Spain, Greece, Italy and other countries who have suffered from these forest fires, and by sparing a thought, of course, for the victims, because these fires are both ecological and human tragedies.
However, there are many things that disgust me. When will we stop having to talk, each September, about the forest fires that occurred over the summer? We have been doing this for years, and nothing has changed. Parliament has already adopted provisions instituting European coordination regarding civil protection. That shows real urgency. It is slowly coming into place, but it is quite clear that things need to improve.
I am disgusted because these disasters, although they are called natural, are not natural at all. These fires are deliberate, or due to negligence, and we must condemn that. The European Union cannot and must not act in the place of the Member States: they must do everything possible to avoid land speculation. They need political courage to implement real territorial planning policies that will conserve our natural spaces and the diversity necessary for the ecological balance of the planet.
We want to emphasise prevention, in order to have less to repair. Europe’s role is to set common objectives for good forest management, with a certain degree of flexibility, because the Mediterranean forest is not the same as the Scandinavian forest and, if climate change makes one region drier, it will, unfortunately, cause floods elsewhere. It is our farmers who will suffer most, particularly in these cases.
It is true that Europe must support the pro-active policies of the Member States and fund the action taken to reach the objectives. It must also encourage forest owners to diversify species, to provide firebreaks and to maintain the undergrowth, through programmes such as Forest Focus, Life+ and so on, but the most important thing is that we must not create an umpteenth European body. Public money is not intended to finance bureaucracy, but to respond effectively to the people’s expectations.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by sending a message of condolence from the European Parliament to the families of those killed and of solidarity with the victims and inhabitants of all of the regions of the European Union in which there have been fires and floods this summer.
The fires in Galicia had to be extinguished under extreme conditions, conditions marked by the figure ‘30’: the temperature was above 30° for many days, there was a wind of more than 30 kilometres per hour and humidity was less than 30%. They were extinguished thanks to an unprecedented mobilisation, under the Presidency of the autonomous government, and national and international cooperation was a decisive factor. I would therefore like to express my gratitude for the support of the European Union and its Member States.
There is still much work to be done and we must continue working together in three directions. In order to help those who have suffered damage, the Galician authorities have set an example by providing EUR 13 million for the most serious damage; the Spanish Government’s programme will provide between EUR 40 and 60 million. The European funds from the Solidarity Fund must be added, as Mrs Miguélez has pointed out.
The Galician authorities have already launched a plan to the tune of EUR 126 million until 2009 for the restoration of the environment and also for progressing towards appropriate forestry development, and other Community funds must be opened up and mobilised for the same purpose.
Fires are the main threat to European and Mediterranean forests and, as Galicians, we are very vulnerable. I would call upon the Commission to draw up a proposal for a directive to combat fires, to implement a Community programme for 2007-2013, to activate the Galileo system and the technological resources for the detection and fighting of fires, and to strengthen civil protection through the creation of a European civil protection force.
– Mr President, for more than a decade we have hardly seen a year without a drought. As a consequence of these droughts, we have also experienced huge fires or, in contrast, sudden and prolonged downpours that have caused equally sudden floods. All these phenomena are increasing in scale and causing a great deal of damage, particularly to the agricultural sector. It happened in 2005 in Spain and Portugal, and it happened this year in Bulgaria, Romania, Poland and Greece.
Over the last two years, the European Parliament has adopted as many as three resolutions on the droughts in Portugal and Spain and on the effects of the natural disasters on the agricultural sector. Unfortunately, in spite of numerous debates in the European Parliament and the resolutions adopted, the involvement of the European Institutions seems to have had no positive impact. Furthermore, the European Commission suggests that the funds for dealing with natural disasters should, first and foremost, come from the Member States. Be this as it may, the scale of the damage exceeds the financial resources of individual countries. There have also been suggestions that these kinds of events should be covered by insurance, and that insurance companies should pay for the damage. However, we should remember that natural disasters are becoming increasingly common and are so destructive that insurance companies are refusing to insure against these kinds of events.
We therefore need to draw up a compensation system at European Union level which can be applied very quickly after damage is caused. The European Union should show solidarity in the face of ...
– Mr President, Commissioner, ladies and gentlemen, extreme natural occurrences are becoming more frequent, and so it is a good thing that the Community has the means to deal with them on the basis of solidarity. The Disaster Relief Fund will be able to give help in Spain and Greece in particular, but also in other countries. That aid must be as unbureaucratic as possible. What these regions need is European solidarity, and we have the means to help them.
The fact is, though, that Europe is not a suitable source of funds if fires are regularly started deliberately, and so, while I urge support for the victims, I also expect the Member States to call the arsonists to account and to punish them severely, particularly if their actions are motivated by land speculation, about which we hear every year with depressing regularity.
However the damage was done, we must help now, and the forces deployed to deal with disaster situations must be subject to binding rules on their coordination, at least in the states that want that.
Whether, however, Europe should apply its precious financial resources to rural development or even to cross-border cooperation in preventing and fighting forest fires, is another question; while I realise that a number of delegations are calling for this, I do not regard the prevention of forest fires and the creation of firebreaks as a specifically European task.
If the Member States affected want to use EU funds for that purpose, then they should be allowed to do so. Commissioner Dimas described the various options, including Life+, but please can these be kept within their national financial frameworks, and not take anything away from the protection of the environment in other countries? Moreover, they should be used only in response to current emergency situations, and not as functions of the future European structural and agricultural policy.
– Commissioner, yet again this summer the forest wealth of the Mediterranean was consumed by fire. In my country, Greece, over 150 000 decares of forest were burnt. The fires caused a chain reaction, with huge consequences both for the ecosystem and the economy and for tourism, agriculture, livestock farming and beekeeping.
The risk of floods is such that there is an urgent need to protect local forests and to use every means to prevent them from being appropriated for building.
Whilst welcoming the initiative for a European Parliament resolution on fighting forest fires, I wish to emphasise that this sort of issue, which affects almost all the countries of southern Europe every summer, requires serious preparation and responsible action by all the agencies involved.
Obviously the fire brigades need to deal with the consequences of this phenomenon, which is why I wish to emphasise the need for the European Union to support the areas affected. However, that is not enough. The major issue is still prevention, not merely extinguishing the fire and its consequences.
Timely action, proper preparation, adequate equipment, experienced human resources on standby and direct and proper action on the part of the governments responsible are needed on what is a burning issue for European citizens.
– Mr President, Commissioner, the fires in Galicia this summer have been put out badly and late. The result has been a disaster. According to Commission sources in the middle of August – and I would be grateful if the Commissioner could give me a more up-to-date figure today – 88 473 hectares have been burnt, not including burnt areas of less than 50 hectares, of which there are many in Galicia, where farms are small, and the total burnt area is therefore well over 100 000 hectares, which is equivalent to 80% of the total area burnt in Spain and half of the entire area burnt in Europe.
Four fatalities, 514 injured, 35 villages evacuated, the main communication routes cut, many animals killed and seriously injured: in short, a real tragedy, an unprecedented environmental and human disaster, with immeasurable economic and social consequences. Unquestionably Galicia’s worst environmental disaster. The disaster, which has been mentioned here, did not lead to any human victims and Galicia recovered quickly, as a result of the rapid action of marine regeneration, but this latest tragedy has left us with human victims and burnt areas that all the experts say will take 20, 30 or perhaps even more years to recover. How will it affect the climate, biodiversity, underground aquifers and the Natura 2000 areas that have been devastated?
Commissioner, what has failed this year in Galicia? Do you know? Do you believe that the fire can be said to have been tackled effectively in Galicia? You have told us here that the Spanish authorities asked for assistance and the European Union quickly responded. Could you tell us the date when it was requested, as others have asked? Could that cooperation have been improved?
Given the European dimension of this disaster, it falls to us in this Parliament to emphasise its magnitude and also to call for the resources necessary and assistance available to alleviate its dramatic short-, medium- and long-term consequences and to cooperate so that we can find out what has failed, in order to stop it happening again. To this end, we would ask for the urgent mobilisation of the European Union’s Solidarity Fund for Galicia, which has been devastated by fire and which is facing a very serious ecological, economic and social situation.
– Every year fires consume a significant proportion of Europe’s forests. This year has sadly been no exception. With climate change and global warming, the portents are not good. Natural disasters cannot be avoided, yet precautions can be taken right now by complying with the Kyoto Protocol and by setting out an appropriate forestry policy.
In Portugal 420 000 hectares were burnt in 2003, and 320 000 in 2005. This year, by the end of August 59 000 hectares had been burnt, which is terrible, not least because protected areas have been burnt and there have been victims to mourn. It should also be acknowledged, however, that major efforts have been undertaken and enormous investment made in prevention and on-the-spot firefighting; a permanent monitoring system has been put in place involving the security forces, the armed forces and many young people; helicopter brigades have been set up to fight the fires during their first minutes; and there have been days on which more than 500 fires have been detected. There has been major investment in the training of firefighters and in the creation of professional forest firefighting teams, and I should like to pay tribute to their dedication and hard work.
In Portugal and in other countries great efforts have been made, but more needs to be done. The Commission must adopt the proposals put forward by Parliament.
– Mr President, this summer there have again been numerous fires in several countries of southern Europe. They have been especially devastating in Spain, particularly in Galicia.
This year in Galicia, the fires exposed the inefficiency and lack of planning of the regional government. This very much exacerbated the consequences of the disaster: 4 fatalities, more than 500 wounded, more than 100 000 hectares burnt, 4% of Galicia’s wooded area burnt, serious environmental damage and, furthermore, serious repercussions for livestock farming, the tourism industry, etc.
This black August has also caused deep alarm throughout Galician society: Cerdedo, Soutomaior, Ponte Caldelas, Pontevedra, Meis, Santiago, Padrón, Muros, Vimianzo, Avión and Quiroga are some of the many municipalities affected by the fires in Galicia this summer.
The Galicians are a Europeanist people. They know that, as Goethe said, Europe was created on the road to Santiago de Compostela, and, as an Objective 1 region, Galicia is aware of the role that the Structural and Cohesion Funds have played in its development. I would also like to point out that, in Galicia, the number of ‘yes’ votes in last year’s referendum on the European Constitution was far higher than the average for the rest of Spain.
Galicia is now expecting the European Union’s Solidarity Fund to be mobilised, which, furthermore, will help to improve the Union’s image.
Nevertheless, more measures to prevent any repetition of this kind of disaster are needed. We must therefore make progress with the construction of a European civil protection system capable of responding quickly and effectively to the disasters that take place almost every summer and which affect the forests of southern Europe in particular.
The European Union must also pay more attention to the continent’s forest wealth in terms of preventing fires. In this regard, I am not sure whether the coming dismantling of the Forest Focus programme within the Life + programme is good news. Furthermore, as this Parliament has said on many occasions, we need a European directive in the field of forest fires and drought.
Neither Galicia, Spain nor Europe can resign themselves to the continued disappearance of our forests, as if that were their unavoidable fate.
– Mr President, I am delighted to have with us today Commissioner Dimas, who is particularly sensitive to the question of natural disasters, given that this year fires swept through once again, especially in the countries of southern Europe.
We note that the fires intensify every year, despite the fact that we have more and more aeroplanes available for putting them out. That is because we are changing – or rather we have changed – and we are downgrading the climate of the planet, thereby exacerbating the greenhouse effect.
In my country, Greece, there was a truly huge disaster in Halkidiki and Mani.
In Halkidiki, one of the most beautiful – perhaps the most beautiful – and one of the most important tourist destinations in Greece, 60 000 decares were burned, causing huge damage both to the environment and to tourism and farming.
The victims need immediate compensation and the burnt areas need immediate – I repeat immediate – protection against the risk of the soil being washed away. Preventive measures for the future and a new fire policy need to be applied. We need to examine the possibility of replanting with trees that stop fires and which do not burn as easily as pine.
Lastly, we need to examine again what sort of Europe we want. If we do not help our fellow sufferers now, then what sort of a Europe of solidarity are we talking about? If we are not generous to those who have been destroyed, then we should not be surprised if the people soon stop following us. If we do not stand by the people who have been destroyed, then we shall lose their trust and such a Europe certainly has no future.
We need to examine the issue beyond the question of the fires.
– Mr President, Commissioner, ladies and gentlemen, today, I myself was hemmed in by flames while on holiday in Halkidiki, and saw two thousand people gasping for breath. In such a situation, one wonders what could have been done better beforehand.
First of all, of course, I want to thank the emergency services, who did their utmost with promptness and speed, but I also want to thank the Greek Government for organising everything so very well, and with the help of the Greek Navy, for managing to save over a thousand lives.
What I regard as vital in a case such as this is an improvement in communications facilities. I can remember trying to dial 112 – the emergency number. When one is in a state of panic, numbers get confused, so it would certainly be a good idea to automate this to some extent. I also think it important that we in Europe should set up a civil protection force, the primary function of which would be to resolve the problems arising in disaster situations of this kind, and which would be able to try to get the situation under control as quickly and efficiently as possible.
Such a strategy for natural disasters is a core challenge. If there is to be cooperation not only between the armed forces, the rescue services, the fire brigade and the police, but also between all the bodies with responsibility in such situations, they need a suitable communications platform in order to be able to help each other rapidly and effectively.
Something else of importance would be a European observatory to make information available. I had to telephone, from Greece, the APA press service in Austria in order to find out the actual extent of the disaster. It was very interesting to see that the Austrian office very quickly got in touch with the Greeks, and it was this that enabled the Navy to save many people’s lives.
. Mr President, I would like to thank all the speakers for their very positive contributions to tonight’s discussion. A very wide and rich range of issues was raised, from trans-boundary pollution – fires in Russia, which should of course be raised in the framework of EU-Russia cooperation – to stricter criminal laws regarding arson and arsonists, which lie within the exclusive competence of the Member States.
The European Union mechanism for civil protection is a relatively new instrument with limited resources, limited means and competences, but recent experience shows that it works: it is a real example of European Union added value.
Having said this, when dealing with natural disasters there is no room for complacency and it is clear that our prevention, preparedness and response activities can still be improved. This is why earlier this year the Commission prepared a legislative proposal to reinforce the mechanism both politically and operationally. For example, the proposal will allow for the mobilisation of extra transport equipment and will provide a platform upon which to contribute to the development of early warning systems.
In April 2005, the Commission also presented a proposal for a Council regulation establishing a rapid response and preparedness instrument for major emergencies. One part of this proposal provides the legal framework for the future financing of civil protection operations and will result in a budget of EUR 119 million over a seven-year period. This is an improvement on previous levels of funding but, as I have mentioned many times before, the Commission can only respond to the ambitious requests made by other institutions if sufficient resources are made available. Mrs Estrela, we have an ancient proverb, δεί δή χρημάτων – money is needed. Otherwise, we cannot deliver more!
Both these instruments are currently being negotiated by the Council. The Commission would like to have them adopted by the end of the year once Parliament’s opinion is available. I would also like to offer specific thanks for Parliament’s initiative to earmark an additional EUR 6.5 million in the civil protection budget for 2006. This has allowed the Commission to launch an initiative to design, develop and test European approaches to joint civil protection intervention. This cooperation and coordination will make our fight against natural disasters – such as the floods in several European countries, or the summer forest fires in Spain, for which assistance was requested by the Spanish authorities on 9 August – even more effective.
On the specific question of forest fires, which was raised by a number of Members, it is necessary to note as I have before that forestry matters are a Member State competence. Member States are responsible for launching actions to protect forests threatened by fire, as well as restoration efforts. The main aim of the measures we take at European Union level is to reinforce the Member States’ policies.
These measures include the possibility of financial support available under the new Rural Development Regulation, the Forest Focus Regulation and, from 2007, the Commission’s proposal for LIFE Plus, which explicitly provides for the possibility of financing forest monitoring programmes and forest fire prevention activities in order to continue the work of the Forest Forum.
Let us look towards the future. The Commission is preparing a study to look at the effectiveness of Community measures for forest protection and at options to improve the effectiveness of these measures. The results of these analyses are expected by the end of 2007.
The Commission has proposed a directive under the codecision procedure on the assessment and management of floods, which I hope will be adopted soon. The Commission has also undertaken preparatory work with regard to the threat of droughts, which become more intensive and frequent each year, particularly, but not only, in the southern parts of Europe. We are engaged in discussions with the Member States to collect information and to assess whether similar legislative action is needed.
Quite a few speakers referred to the Council regulation establishing the European Union Solidarity Fund, which does not allow the Commission to mobilise the fund on its own initiative. It is necessary for the Member State concerned to make an application to the Commission within ten weeks of the date of the first damage. To date, no such application has been received from the Spanish Government. The possibility of financial assistance from the Solidarity Fund depends on whether the criteria in the regulation for mobilising the fund are met. The rules governing this instrument allow for the possibility of assistance in the event of major natural disasters. To qualify for aid, the estimated cost of total direct damage must exceed EUR 3 billion at 2002 prices, or 0.6% of gross national income of the state in question, whichever is lower. The Solidarity Fund is not designed to support general longer-term prevention measures for the rehabilitation of agricultural production potential. In such cases, other potential sources of funding exist at Community level, including projects co-financed by the structural funds. In addition, several possibilities of response to national disaster exist within the common agricultural policy.
In 2006, the Commission’s civil protection mechanism responded to floods, earthquakes, forest fires, marine pollution and emergencies with a humanitarian dimension. Four European countries requested assistance in the spring floods, even though a greater number were eventually affected. We sent experts to all sorts of situations, from coordinating the European effort in Cyprus and Lebanon to assisting the Indonesian authorities in the aftermath of the earthquake and the eruption of a volcano. We sent emergency supplies such as medicines, medical supplies, food and shelter. We dispatched equipment to pump water and to extinguish fires. With your support we shall continue to better prepare ourselves and to improve our response for the benefit of the Member States and those we seek to help.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is a Commission statement on the situation in DR Congo.
. Mr President, ladies and gentlemen, it is obviously a pleasure for me to find myself back here today before this Parliament in order to discuss a country that is particularly dear to my heart – the Democratic Republic of Congo – and, more specifically, in order to discuss the electoral process that is currently under way there.
You will recall that, after the Lusaka ceasefire agreements were signed in July 1999, the European Union and the European Commission worked tirelessly alongside Congo not only to restore peace and stability there, but also to restore peace and stability throughout the Great Lakes region. It is with a certain pride, I believe, that we can say today that the peace and democracy process in Democratic Republic of Congo (DRC) is one of the rare cases in which the European Union has been able to show itself to be a real political player by deploying all of its external policy instruments. It is worth pointing out, in this regard, the increased importance of development cooperation in the context of the Cotonou Agreement, which had been suspended for more than a decade, the Common Foreign and Security Policy, the European Security and Defence Policy, the appointment of a special envoy and the only military operations conducted outside Europe: Artemis in 2003, in order to bring peace to Ituri, and now EUFOR, in order to directly support a United Nations peacekeeping mission and an election observation mission led by your fellow Member, General Morillon, and in which a good number of you have participated.
I am delighted that so many diplomatic and financial efforts should have finally led to a first round ballot of the presidential election and the legislative elections being held on 30 July. This first brush with democracy, after more than 40 years, occurred under what can be described as model conditions, given the overall situation in the country. The election observation mission was able to observe first hand the objective difficulties that the country and its population are experiencing. In spite of these difficulties and the disturbances that took place in the wake of the provisional publication of the first round presidential election results, this is an important result, with which we can only be satisfied.
I can assure you that, throughout this process, the task has not been easy for anyone, and especially not for the people of Congo and their leaders, who have inherited a country that has been divided and rocked by years of war. A country in which 30 years of poor governance and corruption have destroyed the institutional capacities of the rule of law, irreparably damaged the basic infrastructure and profoundly altered the socio-economic fabric and social organisation.
These elections represent a unique opportunity to draw a line once and for all under the bad practices of the past, which have led the country into bankruptcy, plunged it into the depths of war and dragged it into the vicious circle of under-development and poverty. Congo possesses considerable natural resources, occupies a strategic position at the crossroads of Central Africa, and has high-quality human resources; I firmly believe that Congo will be called upon one day to play a major role in the stabilisation and development of the whole of Africa if good governance, the rule of law, human rights and the key elements to which Congo has subscribed by ratifying the Cotonou Agreement are fully respected in there.
Thanks to the work done thus far, there is now an opportunity to really lay new institutional and administrative foundations in the country and to embark upon – and I am by no means exaggerating here – a radical reform of the State. It is not the interest of a few individuals that is at stake here, but clearly that of the whole of Congo and its population, and we, the European Union, have a moral obligation to respond in an effective and clear-sighted manner to this requirement that the people of Congo are voicing out loud.
The deplorable events that, on 20, 21 and 22 August, followed the provisional publication of the results, have not, in my opinion, done anything to taint the symbolic value of this major act in the history of Congo. Through their massive turnout at the elections and their model behaviour, the people of Congo have taught their leaders and their politicians a great and fine lesson in democracy and good citizenship, one that cannot go without being mentioned.
With the second round of the presidential election, scheduled for 29 October 2006, in prospect, the two presidential candidates must therefore be called on by all possible means to submit to the verdict of the ballot boxes and, above all, to respect the results unconditionally. In this connection, I also wanted to point out the importance, which has often been overlooked until now, of the results of the legislative elections. These results will determine the majority in parliament, from which the prime minister and future government will have to derive. Indeed, the new Constitution provides the country with the institutional structure of a modern country in which the separation of powers guarantees a balance of forces and in which the government is called upon to be accountable to its citizens by regularly submitting to elections.
In spite of the difficulties over the last few days, the aim of the European Union’s action in DRC can only be to make a success of a transitional process that must hinge on the establishment of new authorities and institutions on the basis of the results that will come from the ballot boxes, in line with the international standards of transparency and reliability in electoral matters. It is clear that the situation remains tense and that this tension is liable to mount further as the election campaign and the date of 29 October, which has been set for the second round, draw near. It is therefore vital that the international community continues closely and constantly to monitor the situation on the ground.
In this connection, I am convinced that MONUC and EUFOR and the people of Congo will be able to do a great deal to help prevent outbursts and acts of violence in Kinshasa. Faced with these objective difficulties, some early, encouraging signs are reaching us from the ground. Under the auspices of the United Nations, a joint committee on the Kinshasa events has just been put in place; it will be divided into two sub-committees, an independent investigation sub-committee, which will be in charge of establishing the facts about the events of 20, 21 and 22 August in Kinshasa, and a sub-committee that will have the task of defining the codes of conduct necessary for the election campaign, ahead of the second round of the presidential election and post-election period, to go off peacefully, in accordance with the will of the Congolese people.
The two parties have also promised to cooperate fully with the independent investigation committee and have committed themselves to working in favour of the electoral process, in accordance with the global and inclusive agreement, signed in Pretoria. To this end, the two sub-committees began their work on 30 August 2006. On the other hand, it is important for the other African players, particularly the African Union and South Africa, to commit themselves to taking a leading role in the actions aimed at bringing President Kabila and Vice-President Bemba closer together, in the common interest of the nation.
As regards the European Commission, I am pleased to inform you that I have just agreed to the request put to us by Secretary-General Kofi Annan to help in covering the USD 46 million financial gap in the electoral process by contributing an additional EUR 16 million; the Community’s total contribution to the electoral process will therefore increase to EUR 165 million.
I can also confirm to you that the election observation mission, placed under the control of General Morillon, will continue to monitor the progress of the electoral process, in this interim period, until its conclusion.
. Mr President, Commissioner, ladies and gentlemen, responsibility for Commissioner Michel’s statement lies with him himself and with the Commission; he alone bears responsibility for a statement he made some time ago in an interview. The Committee on Development discussed this with the Commissioner a week ago, and as far as I am concerned that lays the matter to rest.
There is one lesson, though, that we must learn from what has happened, and it is that what is said in this House on the subject of the Congo may well not always be listened to here, but a very great deal of attention will be paid to it there, as we have been obliged – painfully – to learn. Let every one of us, then, be careful in what we say in our contributions to this debate.
This very evening, the results of the parliamentary elections and the outcome of the scrutiny by the Supreme Court are expected. That is the moment at which the first round of the presidential election can be regarded as over. Even though it is fundamentally improper that we should be debating the Congo at this point in time, let us, here in this House, congratulate the Congolese people and its independent electoral commission, whose dedicated work, patience and tenacity have made this first electoral round a success.
Let us hope, for our own sake and for that of the Congolese people, that the first national assembly to be elected for forty years may be able to convene and commence its work. It will help to stabilise the country. It will be for us an important partner in dialogue. Let us play our part in preparing the provincial elections; Europe and its Member States must play an effective supportive role, not only in the electoral process from beginning to end, but also in the subsequent period of reconstruction.
As Mr Morillon will confirm, the EU’s election monitoring commission is staying put, and the UN is making its own considerable contribution. MONUC and EUFOR have found their roles and enjoy respect, and we MEPs will observe the forthcoming round of elections.
It is cause for hope that the Congo has such a considerable potential as a democracy, but the process of democratisation is under threat from agile forces with which we are familiar, and on which we need to exert influence. Let us then persuade them that it is in their interest too that peaceful democratic elections should meet with success, and that the authority of a legitimate state should come into being; that is the only chance for the Congo and its people.
. – I took part in Parliament’s Electoral Observation Mission in the Democratic Republic of Congo. I visited more than 40 polling stations in various parts of Kinshasa and I had the opportunity to observe the work of one of these polling stations in Dima, just one of the 250 000-plus around the country, until the last vote had been counted. I admired the patient dedication of the Congolese people – men and women, people working in polling stations and voters. They all said to me, with moving seriousness, that the authenticity of the people’s choice – the choice of the 25 million-plus registered voters in a logistical operation of epic proportions – would depend on their commitment and vigilance in carrying out their electoral duties and that, in turn, peace, democracy and the country’s development would depend on that choice.
This operation, and indeed the entire transitional process in the Democratic Republic of Congo (DRC) since 2003, could not have come this far were it not for the European Union. The election should therefore be a source of pride not only for the Congolese people, but also for Europe, which provided 80% of the funding for the presidential and legislative elections, with the European Commission contributing EUR 165 million. The EU’s involvement in the DRC since the terrible war that devastated the country has been the best example of the implementation on the ground of Europe's security doctrine: humanitarian and development aid, technical support for demobilising and disarming militias, the maintenance of the political process and use of the instruments of European security and defence policy, with any additional resources used coherently to achieve a single goal, namely a democratic, peaceful and prosperous Congo, in control of its resources for the people’s benefit.
As regards EUFOR, the European military force which, since the 30 July election, has played a key role in reducing tensions between the forces of the two presidential candidates, Mr Kabila and Mr Bemba, consideration should be given to the idea of extending its tour of duty until the new government takes office towards the end of January, in order to guarantee that the electoral process is carried through to a successful conclusion. It would be a serious mistake to leave the job only half done, because the transitional process remains poised on a knife-edge. The fighting in the capital in August between the presidential guard and Mr Bemba's militias demonstrates that the main political actors are still prepared to resort to armed violence.
It also shows up the inability to form a unified national army, which has perhaps been the biggest and most dangerous failure in the transition process. According to the International Crisis Group, the task of integrating the armed forces has been only half completed. It is not only Azarias Ruberwa and Jean-Pierre Bemba who retain private armies. President Kabila himself has failed to submit his presidential guard to the process, and it was his forces who set off the armed hostilities that took place in August.
Whatever the result of the election, the international community’s priority should be to demobilise the militias and help set up a single Congolese army viewed by the Congolese people as a force for stability and democratic authority. Right now, however, it is not Congolese or European weapons that will guarantee the ultimate success of the electoral process. That will primarily depend on Congolese men and women, such as the independent candidate for Parliament, Eve Bazaiba Masudi, member of the Kafko NGO, which is made up of women fighting courageously for peace, democracy and human rights, in close coordination with MONUC, the United Nations Mission in the DRC. Eve Bazaiba Masudi and other women representing Congolese civil society are seeking to mediate and to hold the warlords to account. These women deserve the EU’s support, and I trust that the Commission’s delegation and the committee chaired by General Morillon, whose outstanding work thus far I wish to commend, can support these people who are bringing peace and dialogue.
. – Mr President, as head of the European Union election observation mission in the Democratic Republic of Congo, I have stayed in that country on many occasions, Commissioner, since the Commission entrusted me with the responsibility for the mission in October.
An entire book could be written on the exceptional adventure embarked upon by the people of Congo in order to provide themselves with democratic institutions with the help of the international community and of the European Union, in particular.
I shall confine my speech this evening to some comments about the new stage that was reached on this road on Sunday 30 July, during the first round of the presidential elections, which coincided with the legislative elections. Just after that first round, I had the satisfaction, on 1 August, of signing, together with my counterparts from throughout the world, from the African Union, from the French-speaking community and from the Carter Foundation, a joint declaration that was basically designed to point out how impressed we were – and I quote – with the strong turnout of Congolese male and female voters and with the participation of the political party witnesses and the national observers in the election of 30 July.
In congratulating the people of Congo for the calm and dignified atmosphere in which these elections took place, we were urging the candidates – and I quote again – to respect the choices of the Congolese people and to use legal means of redress in the event of a dispute. Finally, we were calling on them to develop the peace process observed and to make a lasting contribution on the road to national reconciliation and to the rebuilding of the country.
This appeal was sadly not heard by the most diehard supporters of the two candidates who were well ahead in the first round and, shortly before the provisional results were announced, on Sunday 20 August, they began to confront each other in the very heart of the capital, before reaching the stage, late in the afternoon on the Monday, of fighting with heavy weapons around the residence of the senior vice-president, in which the members of the international transitional aid committee, chaired by the United Nations Special Representative of the Secretary-General, Bill Swing, were gathered.
It was only thanks to the assistance of a security operation put in place by the general commanding the MONUC forces, with the support of the European-led forces of EUFOR, that the hostages were able to be set free and the madmen forced to return to their camp. I was therefore pleased to have championed in this Chamber the setting-up of that force and I felt proud – you are right, Commissioner – to be European, because it was the remarkably effective intervention of the European Union that enabled a swift return to calm.
We should also once again congratulate the people of Kinshasa, who refused to let themselves be led into murdering and looting again, as they were being called on to do by the staunchest of those who remained opposed to any democratic revolution. The calm that has prevailed since then throughout the country may offer hope that those people will no longer cause any harm. It is up to us to demonstrate the greatest vigilance and to continue to use all of our political and, if need be, military, weight to put pressure on the two candidates that are still in contention until the second round of the presidential elections, scheduled for 29 October.
Then, and in accordance with the Constitution, the power, Commissioner, will return to the people, by means of its elected parliament. That is what the people of Congo aspire to. That is what we must continue to help them achieve.
. – Mr President, Commissioner, the European Union has committed itself financially and politically, with a great deal of determination, to the electoral process in the Democratic Republic of Congo, and we can only be delighted at that. The same goes for the desire expressed by the Congolese people to finally be able to choose their leaders by themselves, and for Europe’s support in this area, provided that this support is perceived as being completely neutral, something that has posed problems recently.
That being said, the situation remains very tense, and while it is clear that these elections seem to be necessary or urgent, after so many years of war, chaos and victims, they will not be enough to put right a country that still has serious problems, starting with extreme poverty and a high level of violence, which regularly undermine the efforts to establish the rule of law.
Controlling the trafficking and trade in weapons, setting up an effective police force and judicial system and bringing the most serious criminals before the International Criminal Court are the requirements for consolidating peace. This situation of impunity has just as serious an effect on health issues. Besides the shortage of health care personnel to which Doctor Mukwege, who practises in the west of Congo, drew our attention in Brussels, in May, there are also the mass rapes and inhumane treatment inflicted on women that must be combated relentlessly. This must be done by also relying on the abilities of the local communities to organise themselves, to restore acceptable daily living conditions, and to denounce and punish acts of violence.
Will the new elected leaders of DRC be able to put a stop to this violence? It is justifiable to be worried, especially given the unrest that followed the announcement of the presidential election results, which do, however, still offer an opportunity to both of the candidates who finished first in the elections. In the event of serious unrest, what exactly would EUFOR’s mandate be?
Finally, the mineral and forestry resources in DRC are now the subject of shameless exploitation, whereby corruption more often than not goes hand in hand with a disastrous social and environmental impact. The answers that will be given, not only by the elected Congolese authorities, but also by the European Union’s political and economic partners, in relation to transparency, to the way in which profits are used, and to social and ecological conditions of exploitation, will be key to determining whether or not DRC is capable of taking action in favour of sustainable development. How do you see things in this area, Commissioner?
If one takes account of the events that took place in DRC, then to put in place a democratic and peaceful transition would constitute a strong sign of hope for the thousands of Africans who are now fleeing their countries in order to make a dash for Europe’s shores with the idea of thus escaping from the chaos and of ensuring their own survival. In any case, everything must be done to give the Democratic Republic of Congo and the millions of Congolese people, who have suffered so much and who have reacted with so much energy and vigour, their chance.
. Mr President, I find it regrettable that it should be at this hour of the day that we are discussing this issue, which is a rather important one, and not least that we should be doing so at the same time as the Committee on Foreign Affairs is meeting and voting on Turkey at this very moment. The lamentable fact is that this is another indication of the ‘importance’ attached to this issue.
Glad though I indeed am that these elections took place, I take a rather more sceptical view of them than do those who have already spoken. Although we are told that both the elections and the deployment of EUFOR were great successes, I think the European Union and Congo have narrowly escaped disaster. What if Kabila had been elected in the first round? The situation would have been markedly worse than it is now.
It is clear from the results and the campaign that these elections were not essentially about politics; they were to a considerable degree about regional allegiance in a Congo that is, in fact, divided between East and West. Many persons in positions of responsibility within the EU – and none more so than Commissioner Michel – displayed a bias in favour of Joseph Kabila. I would like – and here I am addressing Mr Schröder – to be able to say that this has sorted itself out, but, far from it, it had a great influence on what happened on the ground, and I would like to quote from a article, according to which: ‘The gross irresponsibility of Bemba’s campaign, which was characterised by ethnic nationalism and sometimes by racism, was at least equalled by that seen in the conduct of the Europeans, in particular that of the Development Commissioner Louis Michel, who, piquantly enough, is from Belgium. His manifest and public bias in favour of the previous incumbent, Kabila, prior to the elections at the end of July 2006 is something for which the people in the West of the country, and particularly those in the Bemba stronghold of Kinshasa, have never forgiven him’.
I have to say to Commissioner Michel that the normal response to something like that would be to resign. As I have done before, I demand that you pay for actions by doing so. We also know, Commissioner, that a whole array of economic interests are at stake here. For example, George Forrest, a Belgian, invested USD 400 million in a copper mine in Kamato, and it seems likely – or this is what keeps on being said, at any rate – that he used this to make a considerable contribution in support of Mr Kabila’s campaign.
The does not mince its words when it writes that Mr Kabila is making use of State resources and has received payments from foreign mining enterprises. I do not regard that as a good sign. All we can do now is to hope that the European Union really will play a neutral role.
() Mr President, far more people have lost their lives during the war in DR Congo than in the hundred times more high-profile conflict in Iraq. Note that these losses have been estimated to amount to between 50 000 and 200 000 dead. However, according to UN statistics, around four million people have died during almost ten years of internal conflict in DR Congo. This is a tragic world record.
From an economic point of view, DR Congo is a very important country for the world economy. It has no crude oil, unlike the Middle East, but it does have a raw material which is needed for the production of mobile phones: coltan.
A resolution of the conflict in DR Congo is at hand. This is not thanks to a single superpower which desires to be the world’s policeman, but thanks to the UN international forces, which have often been mocked. The largest peacekeeping force in the history of the UN has been deployed in DR Congo. It consists of 17 500 young people. The elections in DR Congo have cost the international community 500 million dollars. This pales in comparison to the war in Iraq, which costs 177 million dollars just for one day.
I think that the planned European Parliament mission will be a further step towards re-establishing order in a country which deserves to finally enjoy some peace.
Finally, I would like to say that I do not agree with the proposal made by the previous speaker, Mr Pflüger, with reference to the dismissal of Commissioner Michel. It is far more entertaining to have Commissioner Michel here in this House.
– () Mr President, Commissioner, ladies and gentlemen, what happened in Kinshasa on 21 and 22 August showed clearly that the European Union was right to take the decision to send troops to help secure the elections in Congo, even though there had been many, in various of its Member States, who had expressed doubt as to the wisdom of this approach and as to whether the European Union and its forces really could make an effective contribution.
Just now, Mr Morillon, to whom we must be grateful for the outstanding work he did as chief observer of the elections, once more confirmed that it would not have been possible for calm to be restored as speedily as it was had it not been for the deployment of troops – specifically Spanish and Polish troops – under European command, and I see that as the best indication of the rightness of that decision. We must, however, remain vigilant, not least in the immediately ensuing days and weeks.
It is also significant that our activities in Congo should involve the civil and military powers, working closely together to manage the crisis. Commissioner Michel has just brought home to us in a powerful way what the European Union did in the past to stabilise the Congo; the securing of these elections is just one among many interventions. I am confident that the Commissioner, now that these elections are over, will continue to develop the plans that are needed if this country in the heart of Africa, which is important not least in terms of the security of Europe, is to be made even more stable.
Mr President, it is unusual for this Parliament to debate an electoral process in the middle of that election taking place. However, there are a number of reasons why that is justified.
Firstly, as colleagues have said, the three million deaths in five years; there are still one thousand people a day in the Congo dying from the indirect consequences of that war.
Secondly, the electoral process to enable those former belligerents to join the democratic process remains fragile, as the three days of fighting in the Congo following the publication of the preliminary first-round results demonstrates. We should do everything as a Parliament to support the process of post-conflict reconciliation and democratic transformation.
Thirdly, this is an electoral process where the EU is playing a central role, as Commissioner Michel has already explained: 80% of the cost of the election is being met by the European Union, the biggest ever EU electoral observation mission in Africa and all of it backed up by an EU military mission assisting our UN partners in providing the necessary protection to enable the election to take place in peace and stability.
The electoral observation mission, ably led by our colleague General Morillon – whose work I commend – has made only a preliminary report and any political assessment this Parliament makes must similarly be guarded before drawing our own conclusions in this House. Yet, the Members of the European Parliament present did note the late publication of the voter rolls, the failure in many, if not most, cases for the candidate details to be posted outside the polling stations and the apparent sharp inequalities between the financial means available to different candidates and parties, together with legitimate questions as to how their money was raised.
However, in terms of the technical conduct of the elections, I want to emphasise the incredible commitment to the process shown by the mainly young polling officials. In Lubumbashi, where I was based, they worked non-stop throughout the night, without electricity, fuel or water; a 22-hour count conducted in large part by candlelight and where the officials slept for a few minutes by rota in their determination to enable the process to be completed fairly and accurately. I have been taking part in elections since 1979. I have never seen an election like it.
Finally, my colleague, Mr Schröder, has already made it quite clear that it was necessary to enable Commissioner Michel last week to answer on the record the questions raised with him, and that process has been completed. Tonight, I want to simply repeat my closing statement to the Commission last week and say that redoubled efforts should be made to insist on the European Union’s neutrality in this process and that the European observation mission must be specifically tasked with monitoring the allegations of bias made in the Democratic Republic of the Congo. I invite the Commissioner to join with his colleague, Commissioner Ferrero-Waldner, to ensure that the results of this monitoring are fully evaluated, both for the second round of the elections in the Congo, and for the benefit of future European electoral missions.
Mr President, ladies and gentlemen, like all observers, I was very impressed with the high turnout, the discipline and excellent organisation, a real feat in a country such as Congo, where both infrastructure and communication are lacking. The euphoria of the moment, however, should not blind us to certain developments that give less cause for optimism and more cause for disquiet.
First of all, there were the extravagant and disproportionate election campaigns waged by a handful of big players, while other candidates did not even have the absolute minimum at their disposal. The large-scale misuse of government funds meant that the playing field could hardly be described as level. Only those with funds and a private militia were able, and allowed, to take part, which begs the question of where the money came from all of a sudden.
Secondly, there was the very negative campaign from a certain corner of the opposition which put itself offside. The nationalistic, patriotic discourses of those men degenerated into language with genocide overtones, and it is regrettable that other candidates adopted it as well. Major frustration even led to the reproach that the international community and the EU were taking sides. This reproach intoxicated even those politicians, who, like Tintin, had only discovered Congo, and it makes no sense whatsoever: the truth is that there would probably never have been elections in Congo had it not been for Commissioner Michel’s unstinting efforts.
Finally, there is the painful conclusion that Congo’s democratisation process remains very fragile. The events of 20 August have left a bitter aftertaste, along with the fear that a long campaign which has divided the country into West and East will, in the long term, fail to produce the stability that is hoped for. The Congolese people fortunately did not respond to the provocations. They are desperate for peace, and deserve better.
Mr President, I was part of the Observation Mission, too, and the first-round polling day passed surprisingly smoothly, given the enormity of the task. As Mr Howitt said, the election agents were well trained and confident about what they were doing and showed great dedication.
There were a few things that appeared not to be organised absolutely perfectly. For instance, there did not appear to be a coherent plan for dealing with the enormous volume of material disgorged into the compilation centres – some of it sensitive material, some of it not. It is important in the weeks up to the second round that as much is done as possible to tighten up on any procedural weaknesses, so that there can be no technical grounds for dispute at what will be a very sensitive moment.
Secondly, we observers detected the perception in some quarters, as has been mentioned, that the EU was not neutral. It was an erroneous perception, but it could weaken the authority of the EU mission, which needs to be trusted by all sides. It could also potentially put EU election observers at risk.
The EU needs to work hard in the weeks up to the second round to convince the Congolese of its neutrality. Nothing must be done that could be construed as favouring one presidential candidate over the other.
Finally, I would stress – as did Mr Schröder – that no one must doubt how much this election matters. It matters for the Congolese, who have waited 40 years for democratic elections and who turned out in great numbers on 30 July, but it matters globally too. For example, there is a supposedly closed uranium mine in the south of the Congo from which uranium is still being mined and exported, probably to Iran. The world is not safe while there is an ungoverned hole in the heart of Africa.
. Mr President, ladies and gentlemen, I thought at first that I would not reply to the speeches in which some doubts were expressed about my neutrality regarding the problems in the Congo. I shall reply, however, because the comments have occasionally been very excessive.
Mr Pflüger, I would like to tell you that your conception of the law is, let us say, too hasty. In certain non-democratic countries, we still encounter these sorts of conceptions. I thought that we were safe from such conceptions as that in Europe, in any case, and especially in a Parliament as honourable as this one, which is, effectively, the guardian of democratic values such as the right to a defence, respect for proper information and objectivity based on extensive argument.
I would like to be very clear regarding what has been said. Mr Pflüger, all the statements that I have been making for weeks, months and even years regarding my interest in the Congo seem to have escaped you - and without doubt this is because, like others too, you have not tried to deepen your understanding of the issue. Now, I have never sided either with one candidate or the other. I still maintain very regular telephone contact with President Kabila just as much as I do with Vice-President Bemba. During the events of the 20, 21 and 22 August I intervened personally in order to calm people down, as I believe General Morillon knows. I can therefore affirm that I am in personal contact with both candidates.
For example, I can tell you that President Kabila reproaches us for not having reacted sufficiently when, in the course of the election campaign, candidates used arguments based on ethnicity or ‘being Congolese’ and made xenophobic statements. I must say as well that the strategy of certain candidates involving the denunciation of ‘the foreign candidate’ – this unfortunately forms part of certain practices - has evidently impressed the international community to such an extent that it has not reacted to what is obviously a worsening of the Congolese electoral debate, with argument based on ‘being Congolese’ or on one or other candidate belonging to the Congo.
I mention all this in order to say that I utterly and completely reject the accusations of partiality that certain people have levelled at me. I could show you more than ten interviews I have given to European or Congolese newspapers that express my perfect neutrality. I have reproached President Kabila just as much as I have reproached Vice-President Bemba and other candidates on the electoral lists.
Mr Van Hecke has had the intellectual honesty to be more thorough in the remarks he has made. Thus, several months ago I also spent a whole afternoon in the house of Mr Tshisekedi, urging him to get his supporters to register and even urging him to make use of his right to be a candidate because I thought, and I still think, that Mr Tshisekedi is a man of experience who knows the Congo well, a man with a programme that could have been revealed in order to improve the political debate.
Taking into account what I have just said, Mr Pflüger, it is a little thoughtless to accuse me of being partial simply because one day during a broadcast, in response to the question ‘what does a candidate like Mr Kabila represent?’, I answered ‘the hope of the Congo.’ If I had been asked ‘what does a candidate like Mr Bemba represent?’, I would have answered ‘the hope of the Congo’, because all those who take part in an election represent the hope of their country, in this case above all because it was the first time that an election was being held. I therefore find your tunnel vision particularly excessive. You accuse me, for example – and if we were in the Belgian national Parliament I would have immediately reacted by appealing to the Rules of Procedure in order to respond to personal comments – of protecting Belgian economic interests. Which Belgian economic interests?
One of the serious problems facing the Congo is the lack of interest from foreign investors. Moreover, it is legitimate enough for any country, for any business to deem that it has the right to seek economic or commercial partnerships with any other country, on condition that it ensures that natural resources are respected, that it prevents these resources from being pillaged – this is what foreign forces have done for a very long time and what internal forces are still doing today – and on condition that it respects basic economic ethics, a factor that, unfortunately or fortunately, must be taken into account in the open world with which we are familiar.
I therefore ask the question: which economic interests? Today, the economic interests that I encounter in the Congo are Chinese, Indian, Israeli, American. This is not a reproach, not a critique, but I find few, very few European economic interests, Mr Pflüger. The truth has rights, and I must tell you that I would hope that European businesses would invest in a country like the Congo. It needs such investment.
You made reference to a Belgian business that has developed in the copper sector. I suppose you are referring to the business owned by Mr Forrest. I cite this because it was pointed out that one of my sons was married to Mr Forrest’s daughter, that they were directors of Mr Forrest’s companies and that I was therefore related to Mr Forrest. In my life I have only met Mr Forrest three times for a few seconds, and I was in the company of a Belgian parliamentary delegation. Mr Forrest creates 630 jobs through his company; he creates hospitals and schools: a whole social system is developing there. I am not defending Mr Forrest personally; I do not know if he is honest or not, I am simply observing. What I do know is that a Belgian journalist carried out an investigation on Mr Forrest and that he became a supporter of Mr Forrest, simply because he creates jobs. Out of the 630 people whom he employs in his business, there are 600 Congolese. I am not defending Mr Forrest, I do not know him well, I have met him three times in my life for a few seconds. I have therefore had enough of this sort of attack which – it has to be said – borders on nastiness and which I cannot let pass.
I can assure you of one thing: I am completely impartial, I have contacts with everyone in the Congo and I am proud of having doubtless been one of the first - well before 1999, when I was still leader of the opposition in my country - to try to mobilise the international community to finally take an interest in this country. Why? Simply because, as someone said in this House, there have been almost 4 million victims in Central Africa in ten years. This figure cannot be compared with those of other world conflicts. That is why I have always thought that it was my duty as a politician to concern myself with the Congo. That is true, Mr Pflüger.
The second reason why I am so engaged in the Congo is that I am Belgian and thus, in a way, I feel inspired by a kind of historical memory. As a Belgian, it is not so much that I felt responsible, but rather I felt indebted to the Congolese population. It is thus true that I feel a particular attachment to the Congolese population, without doubt because I have this recollection of a certain collective bad conscience and because I still have this old conception of morality which consists of rereading the history of my country and of my people in an intellectually honest way. This is why, when I was the Foreign Affairs Minister, we visited the Rwandans to apologise. This is something that others have not done yet, and I regret this. This is the reason why, as regards the political assassination of Mr Lumumba for example, I also apologised in the name of my country to Mr Lumumba’s family. I do not therefore need a lesson in ethics, and you may organise all the investigations you wish into my activities. The same people who claimed that I was biased have also claimed that I was the owner of a diamond mine in the Congo, that I bought a villa on the river - in short, it is all gossip-mongering.
The only excuse you have for such an excessive reaction - and this does not correspond with my definition of intellectual honesty - is that you do not, I think, know the Congo very well. Perhaps you have been to the Congo, perhaps not, I do not know, but in any case you have an image of the Congo partially distorted by the excesses of certain parties who use any old argument in the campaign. There is populism in the Congo too, it exists everywhere, it even exists in our countries. Sometimes it even exists in this Parliament, and I regret this.
This is what I meant about neutrality: hearing a chorus of people repeating that the Commission is not neutral is ultimately tiresome. To the accusation: ‘you have not been neutral’, I reply: ‘we have been perfectly neutral’. Mr Kabila is annoyed with me because we did not denounce the excesses in the debate on ‘being Congolese’; Mr Bemba is annoyed with me because, in my capacity as Foreign Affairs Minister and as Commissioner, I would meet President Kabila. When I go to the Congo, whom do you want me to speak to if not the head of state. Of course it was necessary for me to meet Mr Kabila. However, if there is one thing that proves my neutrality, it is that I have never been to the Congo, not once, without meeting Mr Kabila and the four Vice-Presidents who make up the presidential milieu. I have taken my sense of neutrality even further. I have systematically sought contact with Mr Tshisekedi. Somebody mentioned women; I have met representatives from the whole of civil society, I have met everyone. It is true that I am probably someone who has quite an important network of information in the Congo, and I pride myself on having been able to play a modest role in the transitional process.
In this connection, people bore grudges against me because I supported the transitional process until the end, but there was no solution other than to support this process. Mr Tshisekedi and the UDPS, who denounced the transitional process, had signed the Pretoria Agreement, they had signed the Agreement underpinning the transitional process. Afterwards, I had the impression that this party chose the policy of making things worse, that it had decided that the transition was not going to succeed, so that an alternative was needed and that this was the best way to gain power. Personally, I can do nothing. I do not think I can be blamed for the fact that the party withdrew from a process that it had supported and to which it had signed up. I simply hoped that all the active political forces would participate in the election. Unfortunately this did not occur, and I regret this.
This chapter is now closed. If I truly felt that I should resign, I would not wait for anyone to ask me. Perhaps I am a little old-fashioned in this respect. I still believe in political responsibility, but this sense of responsibility should work both ways: it should affect the person who has responsibility and the person who exposes the way in which that responsibility has been exercised. Now, if you criticise the way in which someone has exercised political responsibility, your criticism should be based on real points. You cannot just say anything. I am prepared to argue for a long time about this and I cannot accept the accusations made against me. These affect me deeply because, for years now, the basic intention underlying my political commitment has been, precisely, to try to help this fine country and fine people to escape from the poverty and confusion towards which – it has to be said - the international community has shown complete indifference, if not disdain.
As for the army, I have noted what was said with great interest and I obviously agree for the most part with the various speeches that have been made. I agree with Mrs Gomes when she says that the reform of the army will be an extremely important point. More or less half of this reform has already been achieved. I would simply like to point out that it was necessary to reduce the army concerned, or rather the assemblage of different troops and militias amounting to roughly 330 000 soldiers – I do not know if you can imagine this - down to 100 000 men, also taking into account the fact that, for example, the process of demobilisation and reintegration attracted fake soldiers who joined in because they wanted to profit from this process. To reduce such an army is therefore much more easily said than done. It is easy to talk about but difficult to achieve, and a certain amount of time is required in order to carry out this process properly. I hope that the international community will continue with its commitment to aid the Congo and to reform its army. The same applies to the police. Substantial progress has, moreover, already been achieved.
Mr Schröder, I agree with almost all of what you have said and I would also like to thank you for the balanced nature of your comments with respect to the aforementioned subject. Even so, when you say that we should not debate the Congo at the moment, I myself believe that we should debate it. I think that the second round can succeed if the international community tells both candidates unequivocally that they do not have the right to sabotage the second round because that would be to insult the Congolese people’s passion for democracy. The attitude of the Congolese, this people’s enthusiasm about its historic meeting with democracy has been beautiful to see and has been the best recompense for all the European Union’s efforts. I think we must talk about this. In fact, we must not stop repeating that the second round must not be a failure and that whoever is beaten must respect the result. Whoever is beaten will also have his role to play, and the winner will have to take this into account. This is my personal conviction. Perhaps people will again reproach me for exceeding the bounds of strict neutrality, but my personal conviction is that whoever wins must have the wisdom not to act as if the other candidate did not count or as if he represented nothing. That is the approach he will have to adopt in order to revive the Congo. This is my profound belief, and the leader of the opposition will also have his role to play.
Without any sycophancy, I would to like to congratulate General Morillon for the way in which he has carried out the election observation mission up to now. I believe that he deserves a lot of credit: he has carried out his mission under extremely difficult conditions; with his considerable experience he has succeeded in seeing things in context when it has been necessary not to be absolutist, in being severe when it was necessary to be severe, and, in any case, in remaining rigorous and never straying from his course. I would genuinely like to thank him and to congratulate him.
Mrs Aubert, you have asked me the following question, and with very good reason: ‘What do you plan to do?’ As I recall, this is the main point of your speech. The real response is based on what we have already debated in this House. I think that, more than ever, we must suggest and encourage projects of good governance in the Congo. You mentioned, for example, the correct and appropriate use of natural resources. We all know that the Congo is in fact a very rich country. It is creditworthy, as they say, it is a country that could ensure the prosperity and well-being of its population. The Congo has everything. In the first place, it has its people and extremely important human resources. In my view, what is needed is to recreate a genuine state, a state in the governmental sense of the word, with a working judiciary and administration, with people who are paid and who receive their salaries and with a working education system and a working health care system. I have spoken with both candidates and I have told them: rather than arguing about how Congolese you are and about all these subordinate issues which, at base, only concern your own personal interests, it would perhaps be more worthwhile to tell the Congolese how you plan to give them better access to education, justice, health, administration, culture and infrastructures; and also how you are, for example, to implement an embryonic social security system with the help of the international community. This is the real debate.
I think that what I have just said corresponds very closely to the conclusion I wanted to offer.
Mr President, ladies and gentlemen, I apologise for having lost track of the time. I thought that it was important to set the record straight on a number of points and to specify my hopes concerning the second round of these elections.
The debate is closed.